 



Exhibit 10.29
Certain confidential information contained in this document, marked by brackets,
is
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.
DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
     THIS DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (“Agreement”) dated as of
February 7, 2007 (“Effective Date”), is entered into between XenoPort, Inc., a
Delaware corporation having its principal place of business at 3410 Central
Expressway, Santa Clara, CA 95051 (“XenoPort”) and Glaxo Group Limited, a
company existing under the laws of England and Wales, having its registered
office at Glaxo Wellcome House, Berkeley Avenue, Greenford, Middlesex, UB6 0NN,
England (“GSK”).
BACKGROUND
     A. XenoPort is developing a Transported Prodrug™ of gabapentin (as further
defined below, the “Product”) for the treatment of restless leg syndrome (“RLS”)
and the management of neuropathic pain. XenoPort owns or controls certain
patents, know-how and other intellectual property relating to such Product;
     B. GSK desires to co-develop and co-commercialize the Product with XenoPort
in the United States (as hereinafter defined), and to further develop and
commercialize the Product in other countries in the Territory (as hereinafter
defined), and XenoPort desires to have the Product developed and commercialized
in the Territory by and with GSK, in accordance with this Agreement; and
     C. GSK desires to obtain from XenoPort certain distribution and license
rights for the Product in the Territory, and XenoPort is willing to grant to GSK
such rights on the terms and conditions set forth in this Agreement;
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties (as
hereinafter defined) hereby agree as follows:
ARTICLE I
DEFINITIONS
     As used in this Agreement, the following capitalized terms will have the
meanings set forth in this Article 1 when used in this Agreement.
     1.1 “Affiliate” of a Party shall mean any Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such Party, as the

 



--------------------------------------------------------------------------------



 



case may be, for as long as such control exists. As used in this Section 1.1,
“control” shall mean: (a) to possess, directly or indirectly, the power to
direct the management and policies of such Person, whether through ownership of
voting securities or by contract relating to voting rights or corporate
governance; or (b) direct or indirect beneficial ownership of at least fifty
percent (50%) (or such lesser percentage that is the maximum allowed to be owned
by a foreign corporation in a particular jurisdiction) of the voting share
capital in such Person. A “Controlled Affiliate” is an Affiliate that [... *
...].
     1.2 “Annual Net Sales” shall mean total Net Sales in a country or countries
in the Territory in a particular calendar year.
     1.3 “Anti-Kickback Statute” means the Medicare and Medicaid Anti-Kickback
Statute set forth at 42 U.S.C. §1320a-7b(b).
     1.4 “Applicable Commercial Practices Policies” means the portions as
identified by GSK of the Commercial Practices Policies of GSK applicable (and as
applied generally to GSK’s own personnel) to the marketing, sale, promotion and
detailing of pharmaceutical products, as amended or supplemented by GSK from
time to time, a copy of which will be delivered to XenoPort prior to XenoPort
Co-Promoting and Detailing the Product and/or Detailing the REQUIP™ Products in
the United States and updated copies will thereafter be delivered to XenoPort as
and when amended or supplemented.
     1.5 “Applicable Laws” means the applicable provisions of any and all
national, supranational, regional, state and local laws, treaties, statutes,
rules, regulations, administrative codes, guidances, ordinances, judgments,
decrees, directives, injunctions, orders, permits (including Marketing
Approvals) of or from any court, arbitrator, Regulatory Authority or
governmental agency or authority having jurisdiction over or related to the
subject item.
     1.6 “Asian Territory” shall mean Indonesia, Japan, Korea, Philippines,
Taiwan and Thailand.
     1.7 “Astellas” shall mean Astellas Pharma Inc. and its Affiliates, and any
other Third Parties to whom Astellas or XenoPort has granted a right to sell,
market, distribute and/or promote a Product in a country in the Asian Territory.
To the extent Astellas’ rights in the Asian Territory terminate and XenoPort
grants rights to a Third Party, references herein to Astellas shall be deemed to
reference such Third Party.
     1.8 “Astellas Agreement” shall mean the Distribution and License Agreement
dated December 1, 2005 between XenoPort and Astellas.
     1.9 “Astellas Know-How” shall mean any scientific, medical, technical,
marketing, regulatory and/or other information, data and materials (including,
preclinical data, clinical data, clinical pharmacology data and regulatory
filings and approvals submitted or obtained, together with
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 2 -



--------------------------------------------------------------------------------



 



its supporting data and regulatory correspondence and rights to reference the
same) primarily relating to the Compound and/or any Product, which is Controlled
by Astellas as of the Effective Date or during the Term; provided, however, that
[... * ...].
     1.10 “Call” shall mean a face-to-face meeting in an individual, hospital or
group setting between a Sales Representative and one or more members of the
Target Audience.
     1.11 “Change of Control” shall mean either: (a) a sale of all or
substantially all of the assets of a Party in one or a series of integrated
transactions not in the ordinary course of business to a Third Party; or (b) the
acquisition of a Party by a Third Party by means of any transaction or series of
related transactions to which such Party is a party (including, any stock
acquisition, merger or consolidation). For clarity, a Change of Control would
not include any transaction or series of transactions in which the holders of
voting securities of a Party outstanding immediately prior to such transaction
continue to retain (either by such voting securities remaining outstanding or by
such voting securities being converted into voting securities of the surviving
entity), as a result of shares in the Party held by such holders prior to such
transaction, fifty percent (50%) or more of the total voting power represented
by the voting securities of the acquiring entity outstanding immediately after
such transaction or series of transactions.
     1.12 “Commercially Reasonable Efforts” shall mean that level of efforts and
resources consistent with the usual practice followed by a Party in the exercise
of reasonable business discretion relating to other pharmaceutical products
owned by it or to which it has exclusive rights, which is of similar market
potential and at a similar stage in development or product life, taking into
account issues of patent coverage, safety and efficacy, product profile, the
competitiveness of the marketplace, the proprietary position of the compound or
product, the regulatory structure involved, the profitability of the products
(including, without limitation, pricing and reimbursement status achieved), and
other relevant factors, including without limitation technical, legal,
scientific, and/or medical factors.
     1.13 “Compound” shall mean that certain compound, referred to internally at
XenoPort as XP13512, the structure of which is set forth on Exhibit 1.13, and
all esters, hydrates, metabolites [... * ...], salts, solvates, isomers and/or
mixtures of isomers thereof.
     1.14 “Control” (including any variations such as “Controlled” and
“Controlling”), in the context of intellectual property rights of a Party, shall
mean that such Party or its Controlled Affiliate owns or possesses rights to
intellectual property sufficient to grant the applicable license under this
Agreement, without violating the terms of an agreement with a Third Party.
     1.15 “Co-Promotion” (including any variations such as “Co-Promote”) shall
mean those promotional and sales activities undertaken by a pharmaceutical
company’s sales force in concert with at least one other pharmaceutical
company’s sales force in a single territory to implement the marketing and/or
sales plans with respect to a particular prescription pharmaceutical product
under the same trademark in such territory.
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 3 -



--------------------------------------------------------------------------------



 



     1.16 “Data” shall mean any and all research data, pharmacology data,
preclinical data, clinical data and/or all regulatory documentation, information
and submissions pertaining to, or made in association with an IND, Marketing
Approval Application, Marketing Approval or the like for the Product, in each
case that are Controlled by a Party or its Controlled Affiliates as of the
Effective Date or during the Term.
     1.17 “Detail” (including any variations such as “Detailing”) shall mean
that part of the activity undertaken by a Sales Representative during a Call
whereby a Sales Representative, who has been trained with respect to the REQUIP™
Products or the Product, as applicable, in accordance with Section 5.4(c), makes
a presentation: (a) describing [... * ...] as applicable; (b) which may also
include [... * ...]; and (c) in accordance with the [... * ...], as applicable.
[... * ...], shall not constitute a Detail. [... * ...] as applicable, shall not
constitute a Detail. As used herein, a [... * ...] in which [... * ...] (as
consistent with industry norms) [... * ...].
     1.18 “EMEA” shall mean the European Medicines Agency of the European Union,
or any successor entity thereto performing similar functions.
     1.19 “Existing Phase III Studies” shall mean those certain Phase III
clinical studies [... * ...]
     1.20 “FDA” shall mean the United States Food and Drug Administration, or
any successor entity thereto performing similar functions.
     1.21 “FD&C Act” means the federal Food, Drug and Cosmetic Act, as amended,
and the regulations promulgated thereunder from time to time.
     1.22 “Field” shall mean the diagnosis, palliation, treatment and/or
prevention of any disease or health condition in humans.
     1.23 “Filing” of an MAA shall be deemed to occur on the date of receipt of
written notice of acceptance from the FDA in the United States, or other
relevant Regulatory Authority outside of the United States, of such MAA for
substantive review. Validation of an MAA by the EMEA shall be deemed to
constitute acceptance of such MAA for substantive review in a Major Market
(other than the United States) and, if an MAA is submitted under the EU mutual
recognition procedure and validated by the relevant Regulatory Authority in the
reference member state, such MAA shall be deemed to be accepted in a Major
Market (other than the United States) upon confirmation that the resulting
approval in the reference member state will serve as the basis for a mutual
recognition procedure in such Major Market (other than the United States).
     1.24 “First Commercial Sale” shall mean, on a country-by-country basis and
Product-by-Product basis, the first bona fide, arm’s length sale of a Product in
a country following receipt of Marketing Approval of such Product in such
country for use or consumption by the general public of such Product in such
country. Sales of a Product for registration samples, compassionate use sales,
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 4 -



--------------------------------------------------------------------------------



 



named patient use, inter-company transfers to Affiliates of a Party and the like
will not constitute a First Commercial Sale.
     1.25 “GSK Know-How” shall mean all scientific, medical, technical,
marketing, regulatory and other information primarily relating to the Product
(including Data), which are Controlled by GSK or its Controlled Affiliates
during the Term, that are needed by or reasonably useful to XenoPort in order
for XenoPort to exercise its rights or perform its obligations under this
Agreement and the Astellas Agreement; provided, however, that [... * ...].
     1.26 “GSK Trademarks” shall mean the Trademarks Controlled by GSK or its
Controlled Affiliates as of the Effective Date or during the Term, which are
used with the Products in the Field in the Territory.
     1.27 “IND” shall mean any Investigational New Drug Application (including
any amendments thereto) filed with the FDA pursuant to 21 C.F.R. §321 before the
commencement of clinical trials of a Product, or any comparable filings with any
Regulatory Authority in any other jurisdiction.
     1.28 “Major Market” shall mean the United States, France, Germany, Italy,
Spain and/or the United Kingdom.
     1.29 “Major Pharmaceutical Company” shall mean a company that is engaged in
the business of selling pharmaceutical products, whose revenues from such sales
(on a consolidated basis in the last full fiscal year prior to the closing of
any Change of Control) was in excess of [... * ...]. Any Affiliate of such
company shall be deemed to be a Major Pharmaceutical Company.
     1.30 “Marketing Approval” shall mean all approvals, licenses, registrations
or authorizations of the Regulatory Authority in a country, necessary for the
manufacture, use, storage, import, marketing and sale of a Product in such
country. For countries where governmental or other similar approval of pricing
and/or reimbursement is required for marketing in such country, Marketing
Approval shall not be deemed to occur until such pricing or reimbursement
approval is obtained. Notwithstanding the foregoing, Marketing Approval shall be
deemed to have occurred for a particular indication for a Product in such
jurisdiction upon the First Commercial Sale of such Product in such jurisdiction
with labeling for such indication.
     1.31 “Marketing Approval Application” (or “MAA”) shall mean a NDA submitted
to the FDA in the United States or a corresponding application for Marketing
Approval that has been submitted to a Regulatory Authority in any other country
in the Territory.
     1.32 “NDA” shall mean a New Drug Application as defined in Title 21 of the
U.S. Code of Federal Regulations, Section 314.50, et seq., which is filed with
the FDA in order to gain the FDA’s approval to commercialize a pharmaceutical
product in the United States for the indications set forth in the New Drug
Application.
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 5 -



--------------------------------------------------------------------------------



 



     1.33 “Net Sales” shall mean the gross invoice price by GSK or its
Affiliates or Sublicensees, as the case may be, for all Products sold by of GSK,
its Affiliates or Sublicensees (“Selling Party”) under this Agreement in a
country or countries in the Territory in arm’s length sales to Third Parties
less the following deductions that are actually incurred, allowed, paid, accrued
or specifically allocated to the extent that such amounts are deducted from
gross invoiced sales amounts as reported by the Selling Party in its financial
statements in accordance with the International Financial Reporting Standards
(“IFRS”), applied on a consistent basis:
     (a) trade, quantity and cash discounts and allowances;
     (b) credits, rebates and charge backs or equivalents thereof (including
those to managed-care entities, national, state/provincial, local and other
governments, their agencies and purchasers, and to trade customers);
     (c) allowances or credits to customers on account of rejection or returns
(including wholesaler and retailer returns), retroactive price reductions
affecting such Product or billing errors;
     (d) freight, postage and duties, and transportation charges relating to
such Product (including handling and insurance thereto) separately identified on
the invoice or other documentation maintained in the ordinary course of
business;
     (e) sales (such as value-added tax or its equivalent) and excise taxes,
other consumption taxes, customs duties and compulsory payments to governmental
authorities and any other governmental charges imposed upon the sale of a
Product to Third Parties;
     (f) commissions allowed or paid to Third Party wholesalers, or other
similar Third Party distributors, in each case who do not engage in marketing or
promotion of the Product;
     (g) [... * ...] bad debt reported [... * ...] in which [... * ...] or [...
* ...] or [... * ...] in which [... * ...]; and
     (h) any other items actually deducted from (and therefore not included as)
gross invoiced sales amounts in determining revenue, and not otherwise included
as an item of income or the like, as reported by a Selling Party in its
financial statements in accordance with the IFRS, applied on a consistent basis.
     Sales between GSK and its Affiliates or Sublicensees for resale shall be
excluded from the computation of Net Sales, and no payments will be payable on
such sales except where such Affiliates or Sublicensees are end users. If a
Product is sold or transferred for consideration other than cash, the Net Sales
from such sale or transfer shall be deemed the then fair market value of such
Product. [... * ...]
     In the event that [... * ...] the Net Sales [... * ...] shall be [... *
...] during the applicable reporting period [... * ...] in which [... * ...] In
the event that [... * ...] then Net Sales for purposes
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 6 -



--------------------------------------------------------------------------------



 



of [... * ...] shall be [... * ...] on the [... * ...] shall not [... * ...] If
[... * ...] as provided in this paragraph, the matter shall be resolved in
accordance with Section 18.2 below.
     1.34 “Neuropathic Pain Indication” shall mean an indication for the Product
involving [... * ...].
     1.35 “Party” shall mean XenoPort or GSK individually, and “Parties” shall
mean XenoPort and GSK collectively.
     1.36 “Patent(s)” shall mean any patents and patent applications, together
with all additions, divisions, continuations, continuations-in-part,
substitutions, reissues, re-examinations, extensions, registrations, patent term
extensions, supplemental protection certificates and renewals of any of the
foregoing.
     1.37 “PDMA” means the federal Prescription Drug Marketing Act of 1987, as
amended, and the regulations promulgated thereunder from time to time.
     1.38 “Person” means any individual, corporation, partnership, firm,
association, joint venture, joint stock company, trust or other entity, or any
government or regulatory administrative or political subdivision or agency,
department or instrumentality thereof.
     1.39 “Phase I” shall mean a human clinical trial, the principal purpose of
which is to demonstrate safety, tolerability and pharmacokinetics of the Product
in volunteer or patient subjects, as further described in 21 C.F.R. §312.21(a)
(including, any such clinical study in any country other than the United
States).
     1.40 “Phase III” shall mean a human clinical trial, the principal purpose
of which is to establish safety and efficacy of the Product in patients with the
disease being studied, as further described in 21 C.F.R. §312.21(c) (including,
any such clinical study in any country other than the United States), which is
designed and intended to be of a size and statistical power sufficient to serve
as a pivotal study to support the filing of an MAA for the indication being
studied.
     1.41 “Phase IV” shall mean a human clinical trial conducted with respect to
a Product: (a) after [... * ...]; (b) within the [... * ...]; and (c) intended
as [... * ...]. Phase IV studies may include, for example, [... * ...], and the
like. Phase IV studies shall not include any human clinical trials: (i) [... *
...]; and/or (ii) from which [... * ...] for the purposes of: [... * ...] or
[... * ...] provided that in the case of paragraph (ii), [... * ...].
     1.42 “PhRMA Code” means the PhRMA Code on Interactions with Health Care
Professionals, as amended.
     1.43 “Product” shall mean any pharmaceutical product containing the
Compound, alone or in combination with one or more other active pharmaceutical
ingredients, in any dosage form or formulation.
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 7 -



--------------------------------------------------------------------------------



 



     1.44 “Promotional Materials” means all written, printed, video or graphic
advertising, promotional, educational and communication materials [... * ...]
for marketing, advertising, promotion and sale of the Product or the REQUIP™
Products, as applicable, for use in the United States (a) [... * ...].
     1.45 “Regulatory Authority” shall mean the FDA, or a regulatory body with
similar regulatory authority in any other jurisdiction within the Territory.
     1.46 “Regulatory Filing” means all approvals, licenses, registrations,
submissions and authorizations made to or received from a Regulatory Authority
in a country necessary for the development, manufacture and/or commercialization
of a pharmaceutical product in the Territory, including any INDs, Marketing
Approval Applications and Marketing Approvals.
     1.47 “REQUIP™ Products” shall mean those certain pharmaceutical products
Controlled by GSK or its Affiliates as of the Effective Date, which contain
ropinirole HCL as an active ingredient and are known as of the Effective Date as
REQUIP CR and REQUIP XL 24h.
     1.48 “REQUIP™ Trademarks” shall mean shall mean the Trademarks Controlled
by GSK or its Affiliates as of the Effective Date and during the Term, which are
used with the REQUIP™ Products in the Field in the Territory.
     1.49 “RLS Indication” shall mean an indication for the Product involving
RLS.
     1.50 “Sales Representative” shall mean a professional pharmaceutical sales
representative engaged or employed by either Party to conduct sales activities
and other promotional efforts with respect to a Product and/or the REQUIP™
Products.
     1.51 “Samples” shall mean individual physician sample units of the Product
or the REQUIP™ Products, as applicable.
     1.52 “Sublicensee” shall mean a Third Party to whom GSK has granted a right
to sell, market, distribute and/or promote a Product in the Territory pursuant
to Section 2.2 and “Sublicense” shall mean an agreement or arrangement between
GSK and a Sublicensee granting such rights. As used in this Agreement,
“Sublicensee” shall not include a wholesaler or reseller of a Product who does
not market or promote such Product.
     1.53 “Target Audience” means those health care professionals legally
permitted to prescribe the Product or the REQUIP™ Products, as applicable, or
issue hospital orders for the Product or the REQUIP™ Products, as applicable, in
each case in the United States, or those other allied professionals that are
part of the treatment team and who are recognized for this purpose in the
Co-Promotion Plan or the REQUIP™ Sales Plan, as applicable.
     1.54 “Territory” shall mean worldwide, except for the Asian Territory.
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 8 -



--------------------------------------------------------------------------------



 



     1.55 “Third Party” shall mean any Person other than XenoPort, GSK and their
respective Affiliates.
     1.56 “Trademarks” means registered and unregistered trademarks, including
words and logos, and any applications for registrations thereof, and
intellectual property rights residing in such trademarks, including copyrights
and design rights.
     1.57 “United States” or “U.S.” means the fifty (50) states of the United
States of America and the District of Columbia.
     1.58 “XenoPort Know-How” shall mean all scientific, medical, technical,
regulatory and other information primarily relating to the Compound and the
Product (including the Data), which are Controlled by XenoPort or its Controlled
Affiliates as of the Effective Date or during the Term, that were generated or
utilized by XenoPort or its Controlled Affiliates in developing or producing the
Product or are otherwise reasonably necessary for GSK to exercise its rights or
perform its obligations under this Agreement; provided, however, that [... *
...].
     1.59 “XenoPort Patents” shall mean: (a) the Patents Controlled by XenoPort
or its Controlled Affiliates listed on Exhibit 1.59, together with all
additions, divisions, continuations, substitutions, re-issues, re-examinations,
extensions, registrations, patent term extensions, supplemental protection
certificates and renewals of any such Patents; and (b) all [... * ...].
     1.60 “XenoPort Trademarks” shall mean the Trademarks Controlled by XenoPort
or its Controlled Affiliates and reflected in Exhibit 1.60 hereto, the
applications for which have been filed in the name of XenoPort, or another
mutually agreed Trademark Controlled by XenoPort or its Affiliates, in each case
for use with the Products in the Field in the Territory.
     1.61 Additional Definitions. Each of the following terms shall have the
meaning described in the corresponding section of this Agreement indicated
below:

              Term   Section Defined   Term   Section Defined
Acquired Party
  9.1(d)   Infringement Actions   12.4
[... * ...]
  Exhibit 6.5   JAMS   18.2
Additional Sales Representatives
  5.2(e)   Joint Commercialization Committee / JCC   3.3(a)
Agreement
  Introduction   Joint Development Committee / JDC   3.2(a)
Alliance Manager
  3.7   Joint P&L   6.5(c)
Asian Territory Agreement
  8.4(a)(ii)   [... * ...]   6.2(c)(v)
Auditor
  7.4(a) / 7.4(b)   Liabilities   17.1
Clinical Studies and Activities
  4.3(a)   [... * ...]   Exhibit 6.5
[... * ...]
  1.33   [... * ...]   5.2(d)(ii)
Commercialization Plan
  5.1(b)        
Committee
  3.4(a)   [... * ...]   5.2(e)

 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 9 -



--------------------------------------------------------------------------------



 



              Term   Section Defined   Term   Section Defined
[... * ...]
  6.2(c)(i)   More Favorable   8.4(c)
 
      Negotiation Period   8.4(a)(ii)
Competitive Compound
  12.3(a)   [... * ...]   4.6(a)
[... * ...]
  6.2(c)(ii)   Operating Profit/Loss Percentage   6.5(c)
[... * ...]
           
Confidential Information
  11.1   Operating Profits or Loss   Exhibit 6.5
Contingent Right
  8.4(d)(ii)   [... * ...]   Exhibit 6.5
Continuing Party
  9.1(d)   Payment Report   6.3(c)
Cooperating Party
  11.5   [... * ...]   1.34
 
      Personnel   5.4(h)
Co-Promotion Agreement
  5.5   [... * ...]   1.34
Co-Promotion Option
  5.2(a)   [... * ...]   6.2(c)(vi)
Co-Promotion Plan
  5.2(b)   Product Materials   15.2(g)
 
      Prosecution and Maintenance   12.2(a)
Co-Promotion Year
  5.2(d)(i)   Re-Offer Notice   8.4(a)(iii)(A)
[... * ...]
  Exhibit 6.5   Requesting Party   11.5
Damages
  12.4   REQUIP™ Materials   15.2(i)
Development Plan
  4.1(a)   REQUIP™ Sales Plan   5.3(b)
[... * ...]
  6.2(c)(iii) / 6.2(c)(iv)        
Dispute
  18.1   Reversion Notice   8.4(a)(i)
DOJ
  19.2   Revised Terms   8.4(a)(iii)(A)
 
      RLS   Recitals
Effective Date
  Introduction   [... * ...]   Exhibit 6.5
Election Notice
  8.4(a)(ii)   Selling Party   1.33
[... * ...]
  3.6   [... * ...]   3.6
Executive Steering
Committee / ESC
  3.1(a)   Subcommittee   3.1(c)
 
      Sublicense   1.52
FTC
  19.2   Supply Transition Date   10.1
Generic Competition
  6.4(c)   Supply Transition Plan   10.1
Generic Product
  6.4(c)   Term   14.1
GSK
  Introduction   Third Party Claim   17.1
GSK Indemnitees
  17.2   Third Party Royalties   6.4(a)
GSK Prosecuted XP Patents
  12.2(a)   [... * ...]   2.3(c)
GSK Operating Expenses
  6.5(c)   Wind-down Period   15.2(a)(ii)
HSR Act
  19.1   Withdrawal Notice   3.4(b)
HSR Clearance Date
  19.1   [... * ...]   6.2(c)(vii)
HSR Conditions
  19.1   XenoPort   Introduction
IFRS
  1.33   XenoPort House Marks   13.3
[... * ...]
  12.1   XenoPort Indemnitees   17.1
[... * ...]
  12.1   XenoPort Operating Expenses   6.5(c)
Indemnitee
  17.3   XenoPort Prosecuted Patents   12.2(b)
Indemnitor
  17.3   XenoPort Trademarks Option   13.2
Infringement
  12.3(a)        

 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 10 -



--------------------------------------------------------------------------------



 



ARTICLE II
GRANT OF LICENSE
     2.1 License. Subject to the terms and conditions of this Agreement,
XenoPort hereby grants to GSK an exclusive license, with the right to grant
sublicenses as provided in Section 2.2, under the XenoPort Patents and XenoPort
Know-How to develop, use, make, have made, offer for sale, sell, import, market,
distribute and promote the Compound and Products, in each case solely in the
Field in the Territory. The rights and licenses in this Section 2.1 shall be
exclusive even as to XenoPort, except with respect to: (a) [... * ...] in
accordance with [... * ...] (b) [... * ...] in accordance with [... * ...] (c)
[... * ...] in accordance with [... * ...] (d) [... * ...] and (e) [... * ...].
     2.2 Sublicensees.
     (a) GSK shall have the right to sublicense its rights under this Agreement:
(i) in any country in the Territory to its Affiliates; (ii) to a Third Party in
a particular country in the Territory if neither GSK nor any of its Affiliates
have direct sales operations in such country; and (iii) to Third Parties to
permit such Third Parties to provide services to and on behalf of GSK relating
to the manufacturing or development of the Product, in each case of (i) through
(iii) without the consent of XenoPort. GSK may sublicense its rights as provided
in this Section 2.2(a) to such Affiliates solely for so long as such Person
remains an Affiliate.
     (b) Except as otherwise provided in Section 2.2(a), GSK may engage
Sublicensees and grant Sublicenses in any country in the Territory [... * ...]
To the extent that [... * ...] In addition, [... * ...] to the same extent [...
* ...]. Promptly following the execution of each Sublicense as provided in this
Section 2.2(b), [... * ...].
     2.3 Activities Outside the Territory.
     (a) GSK agrees that neither it, nor any of its Controlled Affiliates, will
sell or provide the Compound or the Products to any Third Party if GSK or its
relevant Controlled Affiliate knows, or has reason to believe, that the Compound
and/or the Products, as the case may be, sold or provided to such Third Party
would be sold or transferred, directly or indirectly, for use in the Asian
Territory.
     (b) XenoPort agrees that it and its Affiliates will not, and that it will
use Commercially Reasonable Efforts to exercise its rights under any agreements
with Astellas (including the Astellas Agreement) to cause Astellas not to, sell
or provide the Compound or the
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 11 -



--------------------------------------------------------------------------------



 



Product to any Third Party if XenoPort, its relevant Affiliate or Astellas
knows, or has reason to believe, that the Compound and/or the Products, as the
case may be, sold or provided to such Third Party would be sold or transferred,
directly or indirectly, for use in the Territory; provided, however, that
nothing in this Agreement (including this Section 2.3(b)) shall be deemed to
[... * ...]; and provided, further, that: (i) XenoPort shall [... * ...]; and
(ii) XenoPort will [... * ...] and/or [... * ...] to the extent that [... * ...]
and provided that [... * ...].
     (c) Subject to [... * ...] with respect to [... * ...], XenoPort agrees to
keep GSK reasonably informed through the JDC of [... * ...] relating to [... *
...] to the extent XenoPort [... * ...] XenoPort represents to GSK that XenoPort
[... * ...] In addition, XenoPort agrees to [... * ...] or the [... * ...]
and/or [... * ...] and/or [... * ...].
     2.4 No Other Rights. Except for the rights and licenses expressly granted
in this Agreement, XenoPort retains all rights under its intellectual property,
and no additional rights shall be deemed granted to GSK by implication, estoppel
or otherwise. For clarity, the licenses and rights granted in this Agreement
shall not be construed to convey any licenses or rights under the XenoPort
Patents with respect to any active pharmaceutical ingredient other than the
Compound.
ARTICLE III
GOVERNANCE
     3.1 Executive Steering Committee.
     (a) Establishment. Within thirty (30) days following the HSR Clearance
Date, XenoPort and GSK shall establish an Executive Steering Committee
(“Executive Steering Committee” or “ESC”) to oversee, review and coordinate the
activities of the Parties under this Agreement, including, the development of
the Product for registration, and the marketing, commercialization and
distribution of Products, in the Field in the Territory, subject to the
provisions of this Article 3.
     (b) Duties. The ESC shall:
          (i) Review and approve material changes to the Development Plan;
          (ii) Review and approve material changes to the Commercialization Plan
for the United States in the event that XenoPort has exercised the Co-Promotion
Option as provided in Section 5.2(a);
          (iii) Review the Commercialization Plan for each Major Market country
(including, in the event that XenoPort has not exercised the Co-Promotion Option
as provided in Section 5.2(a), the United States);
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 12 -



--------------------------------------------------------------------------------



 



          (iv) Provide a forum for the Parties to exchange information and
coordinate their respective activities with respect to matters pertaining to the
development, manufacture, marketing and distribution of the Products in the
Territory, and matters pertaining to Regulatory Filings for the Product in the
Territory;
          (v) Provide a forum for resolving matters to be decided by the JDC or
JCC under this Agreement;
          (vi) Provide a forum to review with XenoPort decisions by GSK
regarding material development, regulatory, manufacturing and commercial matters
pertaining to the Product in the Territory that are not decided by the JDC or
the JCC; and
          (vii) Perform such other duties as are specifically assigned to the
ESC in this Agreement.
     (c) Subcommittees. From time to time, the ESC may establish subcommittees
to oversee particular projects or activities within the scope of authority of
the ESC, as it deems necessary or advisable (each, a “Subcommittee”). Each
Subcommittee shall consist of such number of representatives of each Party as
the ESC determines is appropriate from time to time. Each Subcommittee shall
meet with such frequency as the ESC shall determine. Each Subcommittee shall
operate by unanimous vote in all decisions, with each Party having one (1) vote
and with at least one (1) representative from each Party participating in such
vote. If, with respect to a matter that is subject to a Subcommittee’s
decision-making authority, the Subcommittee cannot reach unanimity, the matter
shall be referred to the ESC, which shall resolve such matter in accordance with
Section 3.6.
     3.2 Joint Development Committee.
     (a) Establishment. Within thirty (30) days following the HSR Clearance
Date, GSK and XenoPort shall establish a joint development committee (“Joint
Development Committee” or “JDC”) to plan, oversee and coordinate the conduct of
the development activities for the Product in the Territory.
     (b) Duties. The JDC shall:
          (i) Subject to oversight by the ESC, determine the Development Plan in
accordance with Section 4.1;
          (ii) Subject to and within the parameters of the Development Plan:
               (A) Oversee the implementation of the Development Plan, allocate
responsibilities to each Party in connection with executing the Development Plan
and review each Party’s execution of its responsibilities under the Development
Plan (including review of the clinical trials conducted by each Party pursuant
to the Development Plan); and
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 13 -



--------------------------------------------------------------------------------



 



               (B) Approve certain regulatory matters as provided in Section 4.7
below;
          (iii) Present any proposed revisions or amendments to the Development
Plan, and the results of development efforts, to the ESC as needed, but no less
frequently than once each calendar half-year;
          (iv) Oversee XenoPort’s conduct of the Clinical Studies and
Activities; and
          (v) Perform such other duties as are specifically assigned to the JDC
in this Agreement or delegated to the JDC by the ESC.
     3.3 Joint Commercialization Committee.
     (a) Establishment. Within thirty (30) days after XenoPort’s election to
exercise its Co-Promotion Option under Section 5.2(a) below, GSK and XenoPort
shall establish a joint commercialization committee (“Joint Commercialization
Committee” or “JCC”) to oversee the conduct of the commercialization, marketing
and Co-Promotion activities for Products in the United States.
     (b) Duties. The JCC shall:
          (i) Subject to oversight by the ESC, review and approve the
Commercialization Plan for the United States developed by GSK in accordance with
Section 5.1(b);
          (ii) Review and approve the Co-Promotion Plan developed in accordance
with Sections 5.2(b) and 5.2(c); and
          (iii) Perform such other duties as are specifically assigned to the
JCC in this Agreement or delegated to the JCC by the ESC.
     3.4 Committee Membership.
     (a) Membership. Subject to Section 3.4(b), the ESC, JDC and JCC (each, a
“Committee”) shall each be composed of an equal number of representatives from
each of GSK and XenoPort, selected by such Party. Unless the Parties otherwise
agree, the exact number of representatives for each of GSK and XenoPort shall
be: (a) with respect to the ESC, subject to Section 3.4(b), two
(2) representatives, at least one (1) of whom shall be [... * ...], or a
delegate of such [... * ...] (or representative of [... * ...]); provided that
such delegate shall [... * ...]; and (b) with respect to the JDC and the JCC,
three (3) representatives, at least one (1) of whom shall [... * ...], or a
delegate of such [... * ...] (or representative of [... * ...]); provided that
such delegate shall be [... * ...]. Either Party may replace its respective
Committee representatives at any time with prior written notice to the other
Party; provided that the criteria for composition of each Committee set forth in
the preceding sentence continues to be satisfied following any such
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 14 -



--------------------------------------------------------------------------------



 



replacement of a Party’s representative on any such Committee. Each Committee
will be chaired by a GSK representative and GSK may, from time to time and in
its sole discretion, change the representative who serves as the chairperson on
any Committee with prior written notice to XenoPort.
     (b) Withdrawal from Committees. At any time during the Term and for any
reason, XenoPort shall have the right to withdraw from participation in the
Committees upon written notice to GSK, which notice shall be effective
immediately upon receipt (“Withdrawal Notice”). Following the issuance of a
Withdrawal Notice and subject to this Section 3.4(b), XenoPort’s representatives
to the Committees shall not participate in any meetings of the Committees, nor
shall XenoPort have any right to vote on decisions within the authority of the
Committees. If, at any time, following the issuance of a Withdrawal Notice,
XenoPort wishes to resume participation in the Committees, XenoPort shall notify
GSK in writing and, thereafter, XenoPort’s representatives to the Committees
shall be entitled to attend any subsequent meeting of the Committees and to
participate in the activities of, and decision-making by, the Committees as
provided in this Article 3 as if a Withdrawal Notice had not been issued by
XenoPort pursuant to this Section 3.4(b). Following XenoPort’s issuance of a
Withdrawal Notice pursuant to this Section 3.4(b), unless and until XenoPort
resumes participation in the Committees in accordance with this Section 3.4(b):
(i) all meetings of the Committees shall be held at GSK’s facilities; (ii) GSK
shall have the right to make the final decision on all matters within the scope
of authority of the Committees; and (iii) XenoPort shall have the right to
continue to receive the minutes of Committee meetings, but shall not have the
right to approve the minutes for any Committee meeting held after XenoPort’s
issuance of a Withdrawal Notice.
     3.5 Committee Meetings. The ESC shall meet at least once each calendar
half-year, or more or less often as otherwise agreed to by the Parties. The JDC
and, from and after such time as is appropriate, the JCC shall meet at least
once each calendar quarter, or more or less often as otherwise agreed to by the
Parties. All Committee meetings may be conducted by telephone, video-conference
or in person as determined by the applicable Committee; provided, however, that
each Committee shall meet in person at least twice each calendar year, unless
the Parties mutually agree to meet by alternative means. Unless otherwise agreed
by the Parties, all in-person meetings for each Committee shall be held on an
alternating basis between XenoPort’s facilities and GSK’s facilities. Each Party
shall bear its own personnel and travel costs and expenses relating to Committee
meetings. With the consent of the Parties (not to be unreasonably withheld or
delayed), other employee representatives of the Parties may attend any Committee
meeting as non-voting observers. Minutes of each Committee meeting will be
prepared by the chairperson and distributed to the members of the applicable
Committee for review and comment within twenty (20) days after each meeting of
the applicable Committee, and will be approved as the first order of business at
the immediately succeeding Committee meeting.
     3.6 Decision-Making. Subject to Section 3.4(b), decisions of each Committee
shall be [... * ...]. In the event the JDC or the JCC [... * ...] with respect
to a particular matter within its authority, then upon request by either Party
such matter shall be referred to the ESC for
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 15 -



--------------------------------------------------------------------------------



 



resolution. In the event that the ESC [... * ...] with respect to a particular
matter [... * ...] as requested by [... * ...]. The Parties’ [... * ...] to
resolve such matter; provided, however that with respect to [... * ...]. If,
[... * ...] are unable to resolve such matter [... * ...].
     3.7 Alliance Managers. Within thirty (30) days following the HSR Clearance
Date, each Party shall appoint a representative (“Alliance Manager”) to
facilitate communications between the Parties (including coordinating the
exchange of Data and Know-How of each Party as required under this Agreement)
and to act as a liaison between the Parties with respect to such other matters
as the Parties may mutually agree in order to maximize the efficiency of the
collaboration. Each Party may replace its Alliance Manager with an alternative
representative satisfying the requirements of this Section 3.7 at any time with
prior written notice to the other Party.
     3.8 Scope of Governance. Notwithstanding the creation of the ESC, JDC and
JCC, each Party shall retain the rights, powers and discretion granted to it
hereunder, and no Committee shall be delegated or vested with rights, powers or
discretion unless such delegation or vesting is expressly provided herein, or
the Parties expressly so agree in writing. No Committee shall have the power to
amend or modify this Agreement, and no decision of any Committee shall be in
contravention of any terms and conditions of this Agreement. It is understood
and agreed that issues to be formally decided by the ESC, JDC and JCC, as
applicable, are only those specific issues that are expressly provided in this
Agreement to be decided by the ESC, JDC and JCC, as applicable.
ARTICLE IV
DEVELOPMENT AND REGULATORY ACTIVITIES
     4.1 Development Plans.
     (a) Initial Development Plan. An initial development plan for the
collaboration is attached to this Agreement as Exhibit 4.1 (“Development Plan”)
and sets out separately the development activities to be conducted by each
Party. Within [... * ...] the HSR Clearance Date, the JDC shall review and
finalize the details of the Development Plan, which shall be consistent with the
Development Plan in Exhibit 4.1.
     (b) Changes to a Development Plan. The JDC shall review the Development
Plan on an ongoing basis, and in no event less frequently than [... * ...]. The
JDC may propose to the ESC revisions to the then-current Development Plan;
provided, however, the [... * ...].
     4.2 Development Activities of GSK.
     (a) Conduct of Development Activities. Except as provided in Section 4.3
below, GSK shall, at its expense, use Commercially Reasonable Efforts to carry
out all clinical development and other activities required to obtain Marketing
Approvals for the Product in the Territory. GSK
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 16 -



--------------------------------------------------------------------------------



 



shall carry out all such activities in accordance with the then-current
Development Plan and the provisions of this Agreement.
     (b) Diligence. GSK shall use Commercially Reasonable Efforts to achieve the
goals of the then-current Development Plan in accordance with the timelines
specified therein and to realize the commercial opportunity for the Product in
other indications.
     4.3 Development Activities of XenoPort.
     (a) Conduct of Development Activities. Except as otherwise mutually agreed,
XenoPort shall, at its expense and with oversight by the JDC, continue to
conduct the Existing Phase III Studies and those other clinical studies and
activities listed on Exhibit 4.3 to this Agreement (collectively, the “Clinical
Studies and Activities”). XenoPort shall make reasonable modifications to the
protocols for such Clinical Studies and Activities, as requested by GSK from
time to time; provided, however, that [... * ...]. Notwithstanding the
foregoing, [... * ...] Existing Phase III Study [... * ...] of such
modifications. In addition, XenoPort shall [... * ...] Clinical Studies and
Activities [... * ...] Existing Phase III Studies, [... * ...].
     (b) Diligence. XenoPort shall use Commercially Reasonable Efforts to
conduct and complete the Clinical Studies and Activities in order to achieve the
goals of the then-current Development Plan in accordance with the timelines
specified therein.
     4.4 Change in Formulation. Before [... * ...], GSK shall discuss the
proposed [... * ...] with XenoPort at the ESC and [... * ...]. Subject to the
foregoing, XenoPort agrees that GSK may [... * ...] that were so discussed [...
* ...] by the ESC.
     4.5 Conduct of Activities. Each Party shall conduct those activities
allocated to such Party under the Development Plan in compliance in all material
respects with all Applicable Laws and in accordance with good scientific and
clinical practices, applicable under the Applicable Law of the country in which
such activities are conducted.
     4.6 Regulatory Matters.
     (a) Assignment of Regulatory Filings. At a reasonable time [... * ...],
XenoPort shall assign or cause to be assigned to GSK all Regulatory Filings for
the Compound in the Territory; provided, however, that, [... * ...] XenoPort
shall maintain [... * ...]. Notwithstanding the foregoing, it is understood that
XenoPort may [... * ...] and/or [... * ...] provided that [... * ...] For such
purposes, [... * ...] at which XenoPort [... * ...].
     (b) Responsibility for Regulatory Filings. Except for [... * ...], GSK
shall be responsible, at its expense, for filing, obtaining and maintaining all
Regulatory Filings for the Compound and each Product in the Territory. [... *
...]. GSK shall also obtain any export approvals required by the FDA to import
or export the Product to any country within the Territory. All such
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 17 -



--------------------------------------------------------------------------------



 



filings will be in the name of GSK, except where otherwise required by
Applicable Law in any country within the Territory.
          4.7 Regulatory Cooperation. [... * ...], GSK shall be responsible for
liaising with and managing all interactions with Regulatory Authorities in the
Territory, including with respect to all Regulatory Filings for Product in the
Territory, other than [... * ...], and XenoPort shall be entitled to participate
in such interactions as provided in this Section 4.7.
          (a) Involvement of XenoPort. To the extent relating to the Product
within the [... * ...] or [... * ...], GSK shall provide XenoPort with:
               (i) reasonable advanced notice [... * ...] of substantive
meetings with the [... * ...] that are either scheduled with, or initiated by or
under the authority of, GSK or its Affiliates;
               (ii) an opportunity to have [... * ...] representatives attend,
and [... * ...], all substantive meetings with [... * ...]; and in any case, GSK
shall keep the JDC informed as to all material interactions with Regulatory
Authorities; and
               (iii) a copy of any material documents, information and
correspondence submitted to [... * ...] relating to Regulatory Filings for the
Product as soon as reasonably practicable, together with English translations
and summaries thereof, to the extent such translations and summaries exist.
     The JDC shall approve the overall strategy and positioning of all [... *
...] Regulatory Filings with [... * ...], based upon reasonably detailed reports
and summaries of such submissions and filings presented to the JDC by GSK. In
connection with such review, [... * ...].
          (b) Involvement by GSK. With respect to the Regulatory Filings
maintained by XenoPort under Section 4.6(a) and Regulatory Filings relating to
the trials permitted to be conducted by XenoPort in the Territory under
Section 2.3(b) above, XenoPort shall provide GSK with:
               (i) reasonable advanced notice [... * ...] of substantive
meetings with the [... * ...] that are either scheduled with, or initiated by or
under the authority of, XenoPort or its Affiliates relating to such Regulatory
Filings;
               (ii) an opportunity to have [... * ...] representatives attend,
and [... * ...], all substantive meetings with [... * ...] relating to such
Regulatory Filings; and in any case, XenoPort shall keep the JDC informed as to
all material interactions with Regulatory Authorities relating to such
Regulatory Filings; and
               (iii) a copy of any material documents, information and
correspondence submitted to [... * ...] relating to such Regulatory Filings as
soon as reasonably practicable, together with English translations and summaries
thereof, to the extent such translations and summaries exist.
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 18 -



--------------------------------------------------------------------------------



 



     (c) Assistance by XenoPort. XenoPort will provide reasonable cooperation
and assistance to GSK in the event that GSK must respond to questions from
Regulatory Authorities in the Territory concerning development activities
conducted by or on behalf of XenoPort with the Compound or Product, including
the Clinical Studies and Activities.
     (d) Other Regulatory Matters. Each Party will promptly provide the other
Party with copies of all material documents, information and correspondence
received from a Regulatory Authority (including a written summary of any
material communications in which such other Party did not participate) within
the Territory and, upon reasonable request, with copies of any other documents,
reports and communications from or to any Regulatory Authority within the
Territory relating to the Compound, the Product and/or activities under this
Agreement.
     4.8 Exchange of Data and Know-How.
     (a) By XenoPort. Promptly following the HSR Clearance Date, XenoPort will
make available to GSK, at no cost or expense to GSK, all XenoPort Know-How that
is necessary, or materially useful, for GSK to develop and/or commercialize the
Compound and Products in the Territory, including all Data from any and all
clinical trials (including the Clinical Studies and Activities) and preclinical
studies and non-clinical development work for the Compound and Products that
have been obtained by XenoPort as of the Effective Date.
     (b) By Either Party. During the Term, each Party shall provide to the other
Party all such Party’s Know-How (i.e., in case of XenoPort, XenoPort Know-How,
and in the case of GSK, all GSK Know-How) and that has not previously been
provided hereunder, in each case promptly upon request by the other Party. The
Party providing such Party’s Know-How shall provide the same in electronic form
to the extent the same exists in electronic form, and shall provide copies as
reasonably requested and an opportunity for the other Party or its designee to
inspect (and copy) all other materials comprising such Know-How (including for
example, original patient report forms and other original source data). The
Parties will cooperate and reasonably agree upon formats and procedures to
facilitate the orderly and efficient exchange of the XenoPort Know-How and the
GSK Know-How. [... * ...]; provided that [... * ...] or [... * ...]. For the
avoidance of doubt, [... * ...]. Accordingly, and consistent with the proviso in
the fourth sentence of this Section 4.8(b), XenoPort shall [... * ...].
     (c) Provision of Data to JDC. Upon request by the JDC, each Party shall
promptly provide the JDC with summaries in reasonable detail of all Data
generated or obtained in the course of such Party’s performance of activities
under a Development Plan.
     4.9 Sharing of Regulatory Filings. Without limiting Section 4.8 above, each
Party shall permit the other to access, and shall provide the other Party with
sufficient rights to reference and use in association with exercising its rights
and performing its obligations under this Agreement [... * ...], all of such
Party’s, its Affiliates’ and, to the extent it has the right to do so, its
Sublicensees’ Data, Regulatory Filings and regulatory communications associated
with any
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 19 -



--------------------------------------------------------------------------------



 



submissions of MAAs or other approvals for the Product respectively in the
Territory. Without limiting the foregoing, XenoPort shall permit GSK to access
and shall provide GSK with sufficient rights to reference and use, in support of
MAAs filed and Marketing Approvals received by or on behalf of GSK, the IND of
XenoPort for the Compound in the Territory. Notwithstanding the foregoing, GSK
shall be obligated to [... * ...].
     4.10 Inspection Right.
     (a) Inspection by Astellas. To the extent any Regulatory Authority [... *
...] requests an audit of the clinical trial sites and, if GSK supplies Compound
or Product to Astellas during the Term, manufacturing sites in the Territory
[... * ...], GSK shall permit such Regulatory Authority [... * ...] to enter the
all relevant clinical trial sites and, if applicable, manufacturing sites of GSK
and its Affiliates during normal business hours and upon reasonable advance
notice to inspect and verify compliance with applicable regulatory requirements.
GSK shall, at XenoPort’s expense, provide reasonable assistance for a full and
correct carrying out of the inspection. Such inspection shall not relieve GSK of
any of its obligations under this Agreement.
     (b) Diligence. GSK shall use Commercially Reasonable Efforts to secure the
rights set forth in Section 4.10(a) from GSK’s Sublicensees, trial sites and
other contractors for the Product. In the event GSK is unable to secure such
inspection rights from any of its Sublicensees, trial sites or contractors, GSK
agrees to secure such rights for itself and [... * ...] GSK shall exercise such
rights [... * ...] and fully report the results thereof to XenoPort and
Astellas.
     4.11 Clinical Trial Register. Notwithstanding anything in this Agreement to
the contrary, including Article XI, GSK shall have the right to publish in its
clinical trial register the results or summaries of the results of all clinical
trials for the Compound and Products conducted: (a) by either Party in the
Territory pursuant to this Agreement; and (b) by [... * ...] provided, however,
that [... * ...]. The Parties will discuss the process for [... * ...].
     4.12 Reporting; Adverse Drug Reactions.
     (a) Pharmacovigilance Agreement. Within ninety (90) days after the HSR
Clearance Date, the Parties shall enter into a pharmacovigilance agreement on
terms no less stringent than those required by ICH guidelines, including:
(i) providing detailed procedures regarding the maintenance of core safety
information and the exchange of safety data relating to the Compound and the
Products for the Territory within appropriate timeframes and in an appropriate
format to enable each Party to meet both expedited and periodic regulatory
reporting requirements; and (ii) ensuring compliance with the reporting
requirements of all applicable Regulatory Authorities on a worldwide basis for
the reporting of safety data in accordance with standards stipulated in the ICH
Guidelines, and all applicable regulatory and legal requirements regarding the
management of safety data.
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 20 -



--------------------------------------------------------------------------------



 



     (b) Adverse Event Reporting. As between the Parties: (i) XenoPort shall be
responsible for [... * ...] (ii) GSK shall be responsible for [... * ...] and
(iii) XenoPort or Astellas shall be responsible for [... * ...] all in
accordance with the Applicable Laws of the relevant countries and regulatory
authorities. GSK shall ensure that its Affiliates and Sublicensees comply with
such reporting obligations in the Territory, and XenoPort [... * ...]
     (c) Global Safety Database. GSK shall maintain the global safety database
with respect to the Product for the Territory and [... * ...] XenoPort agrees to
[... * ...] enable GSK to maintain such global safety database for [... * ...].
ARTICLE V
COMMERCIALIZATION AND PROMOTION
     5.1 GSK Commercialization of Product.
     (a) GSK’s Responsibility. Except as provided below, GSK shall have sole
responsibility for the commercialization, distribution, marketing and promotion
of the Products in the Field in the Territory. Further, regardless of whether
XenoPort exercises the Co-Promotion Option as provided in Section 5.2 below,
during the Term, GSK will have the exclusive right and responsibility in the
Territory for the following:
          (i) establishing pricing and reimbursement for Product;
          (ii) managed care contracting for Product;
          (iii) receiving, accepting and filling orders for Product from
customers;
          (iv) distributing Product to customers;
          (v) controlling invoicing, order processing and collecting accounts
receivable for sales of Product; and
          (vi) recording sales of Product in the Territory in its books of
account for sales.
     (b) Commercialization Plan. At least [... * ...], GSK shall prepare [... *
...] a plan setting forth the strategic plan for the marketing, promotion and
commercialization of the Products in such [... * ...], which plan shall be in
reasonable scope and detail (the “Commercialization Plan”); provided, however,
that [... * ...]; provided further that [... * ...] with respect thereto, [... *
...]. Each Commercialization Plan for [... * ...] shall be presented by GSK to
the ESC or the JCC [... * ...], as applicable. The ESC and the JCC [... * ...]
shall review the Commercialization Plans for [... * ...] on an ongoing basis,
and in no event less frequently than once each calendar year. Subject to
Section 5.2, GSK shall carry out all marketing, promotion and
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 21 -



--------------------------------------------------------------------------------



 



commercialization of the Products in the Territory in accordance with the
then-current Commercialization Plan and the provisions of this Agreement.
     5.2 Co-Promotion Option of XenoPort.
     (a) Exercise of Co-Promotion Option. XenoPort shall have a
non-sublicensable option to Co-Promote the Product with GSK in the United States
(“Co-Promotion Option”) in accordance with the terms and conditions of this
Article 5. To facilitate such Co-Promotion Option, GSK shall notify XenoPort of
its right to exercise the Co-Promotion Option [... * ...]. To exercise the
Co-Promotion Option, XenoPort shall notify GSK in writing [... * ...]; provided
that [... * ...]. In the event that XenoPort exercises the Co-Promotion Option
as provided in this Section 5.2(a), XenoPort will have an exclusive right to
Co-Promote and Detail the Product with GSK in the United States until [... *
...]. In the event that XenoPort does not exercise the Co-Promotion Option as
provided in this Section 5.2(a) or if XenoPort does not provide written notice
to GSK that it is exercising the Co-Promotion Option [... * ...], XenoPort will
have no right to Co-Promote or Detail the Product with GSK in the United States,
and GSK will have no further obligation with respect to the Co-Promotion Option.
     (b) Co-Promotion Plan. In the event that XenoPort exercises the
Co-Promotion Option, GSK shall prepare, in consultation with XenoPort and the
JCC, the tactical plan for promoting and marketing the Product in the United
States, consistent with the Commercialization Plan for the United States
(“Co-Promotion Plan”), which shall be reviewed and approved by the JCC [... *
...]. The Co-Promotion Plan shall set out in reasonable detail: (i) [... * ...]
in connection with the Co-Promotion [... * ...] (ii) [... * ...] (iii) [... *
...] and (iv) [... * ...].
     (c) Changes to the Co-Promotion Plan. After the submission of the initial
Co-Promotion Plan, the JCC shall review and amend if necessary the Co-Promotion
Plan on an ongoing basis and in no event less frequently than [... * ...].
     (d) Sales Efforts.
          (i) The Parties shall each use Commercially Reasonable Efforts to
Co-Promote and Detail the Product in the United States pursuant to the terms and
conditions hereof and the then-current Co-Promotion Plan. The JCC will agree
upon and monitor each Party’s Co-Promotion and Detailing activities for each
Co-Promotion Year. “Co-Promotion Year” shall mean, for the calendar year in
which the Parties are first engaged in Co-Promotion, the portion of the calendar
year remaining beginning upon the date of the First Commercial Sale in the
United States, and shall mean the relevant January 1 through December 31
calendar year, or pro rata portion thereof, for all subsequent calendar years
until the expiration or earlier termination of XenoPort’s right to Co-Promote
the Product as provided herein.
          (ii) During any Co-Promotion Year, XenoPort shall use Commercially
Reasonable Efforts to [... * ...] the Co-Promotion Plan approved by the JCC [...
* ...].
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 22 -



--------------------------------------------------------------------------------



 



          (iii) The Co-Promotion Plan approved by the JCC for each Co-Promotion
Year shall: (A) specify [... * ...] to be provided [... * ...] the number of
Sales Representatives [... * ...] (B) [... * ...] in a manner that ensures [...
* ...] to be provided [... * ...] and (C) to the extent [... * ...] Sales
Representatives that [... * ...].
     (e) Sales Efforts of XenoPort. At the time XenoPort exercises the
Co-Promotion Option, it shall notify GSK of the number of Sales Representatives
that XenoPort elects to deploy initially for the Product, provided that [... *
...]. Promptly after such exercise of the Co-Promotion Option, XenoPort will
[... * ...] of Sales Representatives that XenoPort so elects, [... * ...] in
accordance with the Co-Promotion Plan [... * ...]. XenoPort shall, as requested
by GSK, within [... * ...]; provided that, subject to [... * ...] Sales
Representatives that XenoPort deploys [... * ...]. In the event that XenoPort
desires to increase the number of XenoPort Sales Representatives who Detail and
Co-Promote Product [... * ...] in accordance with the Co-Promotion Plan, [... *
...] Co-Promoting and Detailing the Product as provided herein [... * ...]. In
the event that GSK does not agree to using such Additional Sales Representatives
in the Co-Promotion and Detailing of the Product, XenoPort will [... * ...].
     (f) Costs of Co-Promotion. If XenoPort exercises its Co-Promotion Option as
provided in Section 5.2(a), the Parties shall [... * ...]. Notwithstanding the
foregoing GSK shall [... * ...] in accordance with the Co-Promotion Plan [... *
...]. Such [... * ...].
     (g) Co-Promotion Coordination. GSK shall be responsible for developing the
strategies and programs to carry out the Co-Promotion activities, including the
assignment of sales activities in accordance with the Commercialization Plan for
the United States and Co-Promotion Plan.
     5.3 Non-exclusive Right to Detail the REQUIP™ Products.
     (a) Commencement of Right to Detail the REQUIP™ Products. If XenoPort
exercises the Co-Promotion Option for the Product, XenoPort shall also obtain a
non-sublicensable, non-exclusive right to Detail the REQUIP™ Products in the
United States on and from the date on which XenoPort exercises its Co-Promotion
Option, to the extent such REQUIP™ Products are approved for commercialization
in the United States. Such right shall continue until [... * ...]. If GSK (or
its Affiliate) has not obtained the approvals required to commercialize the
REQUIP™ Products in the United States at the time that XenoPort exercises the
Co-Promotion Option, the Parties [... * ...].
     (b) The REQUIP™ Sales Plan. GSK shall prepare and determine, in
consultation with XenoPort, the tactical plan for XenoPort’s Detailing of the
REQUIP™ Products by XenoPort Sales Representatives in the United States (the
“REQUIP™ Sales Plan”) and shall provide the REQUIP™ Sales Plan to XenoPort [...
* ...]. The REQUIP™ Sales Plan shall set out in reasonable detail: (i) [... *
...] in connection with [... * ...] and (ii) [... * ...] under such REQUIP™
Sales Plan, [... * ...] and which is [... * ...]. XenoPort shall be entitled to
dedicate a number of Sales
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 23 -



--------------------------------------------------------------------------------



 



Representatives elected by XenoPort, up to [... * ...], to Detail the REQUIP™
Products in the United States. XenoPort’s right to deploy such Sales
Representatives shall commence [... * ...].
     (c) Coordination. GSK shall be responsible for developing strategies and
programs to carry out in an optimal fashion Detailing activities of the Parties
with respect to the REQUIP™ Products, including the assignment of Detailing
activities in accordance with the REQUIP™ Sales Plan.
     (d) Reimbursement. GSK shall reimburse XenoPort for each Detail provided by
the XenoPort Sales Representatives Co-Promoting the REQUIP™ Products in the
United States in accordance with the REQUIP™ Sales Plan in an amount equal to:
(i) [... * ...] and/or [... * ...] and (ii) [... * ...]. Such reimbursements
shall be made to XenoPort [... * ...].
     (e) GSK’s Exclusive Responsibilities for the REQUIP™ Products. During the
period that XenoPort is Detailing the REQUIP™ Products in the United States as
provided herein, GSK will have the exclusive right and responsibility in the
United States for the following:
          (i) establishing pricing and reimbursement for the REQUIP™ Products;
          (ii) managed care contracting for the REQUIP™ Products;
          (iii) receiving, accepting and filling orders for the REQUIP™ Products
from customers;
          (iv) distributing the REQUIP™ Products to customers;
          (v) controlling invoicing, order processing and collecting accounts
receivable for sales of the REQUIP™ Products;
          (vi) all marketing and promotion activities relating to the REQUIP™
Products other than Detailing; and
          (vii) recording sales of the REQUIP™ Products in the Territory in its
books of account for sales.
     5.4 XenoPort Sales Representatives.
     (a) Qualifications. All XenoPort Sales Representatives Co-Promoting and
Detailing Product and/or Detailing the REQUIP™ Products shall be required to
have comparable educational qualifications and experience as GSK requires for
its own Sales Representatives. Such XenoPort Sales Representatives shall be
subject to a reasonable proficiency examination relevant to the Product or the
REQUIP™ Products in the same manner as GSK’s Sales Representatives.
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 24 -



--------------------------------------------------------------------------------



 



     (b) No Contract Sales Force. XenoPort shall not be permitted to use a
contract sales force to fulfill its Co-Promotion and Detailing responsibilities
with respect to the Product and/or Detailing responsibilities with respect to
the REQUIP™ Products under this Agreement.
     (c) Training. GSK shall provide the same sales training on the Product and
on the REQUIP™ Products for XenoPort Sales Representatives who will be
Co-Promoting and Detailing the Product and/or promoting the REQUIP™ Products, as
applicable, as the training on the Product and the REQUIP™ Products that GSK
provides to its own Sales Representatives who promote and Detail the Product
and/or the REQUIP™ Products, as applicable, in the United States. XenoPort shall
be responsible for causing its Sales Representatives to attend and successfully
complete the GSK training program prior to such Sales Representatives
Co-Promoting and Detailing Product and/or Detailing the REQUIP™ Products in the
United States. The Parties acknowledge and agree that in order for a XenoPort
Sales Representative to be deemed to have successfully completed the training,
such XenoPort Sales Representative must demonstrate thorough knowledge of the
medical and technical aspects of the Product and/or the REQUIP™ Products, as
applicable, the Applicable Commercial Practices Policies and must achieve scores
on certifications for the Product and the REQUIP™ Products, as applicable, at
similar rates to those required for GSK sales representatives who are
Co-Promoting and Detailing the Product and/or Detailing the REQUIP™ Products, as
applicable. XenoPort Sales Representatives will be entitled to attend those
sections of national and regional sales or plan of action meetings for GSK Sales
Representatives, except [... * ...]. The costs of such sales training for
XenoPort Sales Representatives for the Product and attendance at meetings shall
[... * ...].
     (d) Timing. XenoPort and GSK shall cooperate to have the XenoPort Sales
Representatives hired and trained as provided in this Agreement prior to [... *
...].
     (e) Compensation and Bonus System for Sales Representatives. The Parties
acknowledge that in order to attract and retain professional Sales
Representatives, there may be a degree of discrepancy between the compensation
and bonus incentive structure for GSK’s Sales Representatives and the
compensation and bonus incentive structure for XenoPort’s Sales Representatives.
To ensure consistency of efforts between the Sales Representatives of the
Parties, each Party agrees that in designing such Party’s compensation and bonus
incentive structure, each Party will give due consideration to the effect that
such Party’s compensation and bonus structure may have on the other Party’s
sales force, provided that [... * ...].
     (f) XenoPort Salaries and Wages. XenoPort acknowledges and agrees that it
will be solely responsible for paying all salaries, wages, benefits and other
compensation that its employees, including XenoPort Sales Representatives, may
be entitled to receive in connection with providing services under this
Agreement.
     (g) Support. Except as otherwise agreed, XenoPort shall be solely
responsible for providing its own equipment, automobiles, offices and fixtures,
working facilities, and such other facilities, services and support as may be
required for XenoPort Sales Representatives Co-Promoting
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 25 -



--------------------------------------------------------------------------------



 



and Detailing Product and/or Detailing the REQUIP™ Products as provided in this
Agreement and pursuant to the Co-Promotion Plan or REQUIP™ Sales Plan, as
applicable.
     (h) No Employment by GSK. For the avoidance of doubt, XenoPort Sales
Representatives will not be, and will not be considered or deemed to be,
employees of GSK for any purpose. GSK is engaging XenoPort hereunder, and
XenoPort will perform its obligations hereunder, strictly as an “independent
contractor.” Sales Representatives and any other employee or agent that is
involved in performing XenoPort’s obligations under this Agreement
(collectively, “Personnel”) will not be, and will not be considered or deemed to
be, employees of GSK for any purpose. GSK will not have any responsibility for
the hiring, termination, compensation, benefits or other conditions of
employment or engagement of the Personnel of XenoPort.
     (i) GSK Benefit Plans. Personnel of XenoPort are not eligible to
participate in any benefit programs offered by GSK to its employees, or in any
pension plans, profit sharing plans, insurance plans or any other employee
benefit plans offered from time to time by GSK to its employees. XenoPort
acknowledges and agrees that GSK does not, and will not, maintain or procure any
workers’ compensation or unemployment compensation insurance for or on behalf of
the XenoPort’s employees, including, without limitation, XenoPort Sales
Representatives. Personnel of XenoPort are not eligible to participate in any
benefits programs offered by GSK to its employees, or in any pension plans,
profit sharing plans, insurance plans or any other employee benefits plans
offered from time to time by GSK to its employees.
     (j) Management of Sales Representatives. XenoPort will be responsible for
supervising its Sales Representatives. In connection therewith, at all times
that XenoPort is Co-Promoting and Detailing the Product and/or Detailing the
REQUIP™ Products, XenoPort will provide a sufficient number of full time
employees to serve as district managers. XenoPort may, but will not be obligated
to, designate one (1) or more full time employees to serve as regional directors
having the responsibility for supervising a group of its district managers in a
particular geographic region of the United States. XenoPort will provide GSK
with contact information for its district managers and regional directors, and
will update that information periodically or as requested by GSK from time to
time. XenoPort acknowledges and agrees that it comply with this Section 5.4 in
the hiring and employment of all district managers and regional directors, and
that the provisions in this Section 5.4 will apply to all such district managers
and regional directors.
     5.5 Co-Promotion Agreement. Promptly following XenoPort’s exercise of its
Co-Promotion Option for the Product in accordance with Section 5.2(a), for the
purposes of permitting GSK to comply with its obligations under Applicable Law,
GSK and XenoPort shall enter into a co-promotion agreement setting out such
obligations of XenoPort, including with respect to the activities of its Sales
Representatives, in the Co-Promotion and Detailing of the Product and the
Detailing of the REQUIP™ Products and containing terms substantially similar to
the terms set out on Exhibit 5 and which is consistent with the terms and
conditions of this Agreement (“Co-Promotion Agreement”). Notwithstanding the
foregoing, the obligations imposed on XenoPort, including with respect to the
activities of its Sales Representatives, in the Co-Promotion and
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 26 -



--------------------------------------------------------------------------------



 



Detailing of the Product and the Detailing of the REQUIP™ Products, including
the terms of the Co-Promotion Agreement to be executed by GSK and XenoPort as
provided in this Section 5.5, shall be [... * ...]. It is understood that
XenoPort may continue to exercise its rights under this Article 5 pending
completion of such Co-Promotion Agreement, provided however, that [... * ...].
     5.6 Promotional Materials.
     (a) Subject to Article XIII, GSK will own all right, title and interest in
and to all Promotional Materials during and after the Term, including any
intellectual property rights (including Trademarks) in the Promotional Materials
other than the XenoPort Trademarks.
     (b) The determination of the content of the Promotional Materials shall be
the sole responsibility of GSK. The quantity and method of distribution of the
Promotional Materials in the United States for the XenoPort Sales
Representatives shall be as set forth in the Co-Promotion Plan or the REQUIP™
Sales Plan, as applicable.
     (c) With respect to the Co-Promotion of the Product, XenoPort will cause
its Sales Representatives to utilize only the Promotional Materials relating to
Product provided to them by GSK, and will not utilize any other promotional,
advertising, educational or communication materials or other materials relating
to or referring to the Product. With respect to the Detailing of the REQUIP™
Products, XenoPort Sales Representatives will utilize only the Promotional
Materials relating to the REQUIP™ Products provided to them by GSK, and will not
utilize any other promotional, advertising, educational or communication
materials or other materials relating to or referring to the REQUIP™ Products.
XenoPort Sales Representatives will conduct only those promotional and other
sales activities relating: (i) to the Product that have been approved in advance
in accordance with the Co-Promotion Plan; and (ii) to the REQUIP™ Products that
have been approved in advance in accordance with the REQUIP™ Sales Plan.
XenoPort Sales Representatives shall not modify, change or alter the Promotional
Materials provided by GSK in any way whatsoever, without the express prior
written consent of GSK. XenoPort Sales Representatives shall use such
Promotional Materials solely for the purpose of performing their obligations
under this Agreement.
     5.7 Reports and Audit Rights.
     (a) XenoPort will keep accurate records in sufficient detail of the
XenoPort’s Sales Representatives’ Detailing activities relating to the Product
and/or the REQUIP™ Products to determine the amounts owed by GSK to XenoPort
hereunder. XenoPort shall keep such records regarding such Sales
Representatives’ Detailing activities during the period during which XenoPort is
Co-Promoting the Product and/or the REQUIP™ Products, as applicable, and for a
period of [... * ...]
     (b) During normal business hours and with not less than [... * ...] advance
written notice to XenoPort, XenoPort will permit GSK or its authorized
representatives to (i) have
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 27 -



--------------------------------------------------------------------------------



 



access to the records of XenoPort Sales Representative Detailing activities
maintained by XenoPort for purposes of verifying the accuracy of the invoices
presented by XenoPort hereunder, and (ii) audit such records; provided, however
that [... * ...]. Any and all audits undertaken by GSK pursuant to this Section
shall be performed [... * ...].
     5.8 Reimbursement. Within [... * ...], XenoPort shall submit to GSK a
report containing an accounting of the Sales Representatives deployed by
XenoPort in Co-Promoting and Detailing the Product and/or Detailing the REQUIP™
Products (as the case may be) in the United States and [... * ...]. Such
reimbursements shall be made to XenoPort [... * ...]. The amount of such
reimbursement shall be as specified in Section 5.2(f) or 5.3(d), as applicable.
     5.9 XenoPort and GSK Right to Terminate.
     (a) XenoPort Termination Right. After XenoPort has exercised the
Co-Promotion Option, XenoPort shall have the right to terminate its Co-Promotion
of the Product and/or of the REQUIP™ Products, respectively, and the sharing of
Operating Profit or Loss under Section 6.5 below, upon [... * ...].
     (b) GSK Termination Right.
          (i) As to the Product. After XenoPort has exercised the Co-Promotion
Option, GSK shall have the right to terminate XenoPort’s right to Co-Promote and
Detail the Product: (A) [... * ...] in accordance with the Co-Promotion Plan)
[... * ...] and/or (B) [... * ...] with respect to [... * ...].
          (ii) As to the REQUIP™ Products. After XenoPort has exercised the
Co-Promotion Option, GSK shall have the right to [... * ...] terminate
XenoPort’s right to Detail the REQUIP™ Products upon [... * ...].
          (iii) Sole Remedy. GSK’s rights under this Section 5.9(b) to terminate
XenoPort’s right to Co-Promote and Detail the Product and/or to terminate
XenoPort’s right to Detail the REQUIP™ Products shall be GSK’s sole remedy with
respect to [... * ...] In addition, termination of the Co-Promotion Agreement by
GSK for XenoPort’s material breach of such agreement will not constitute grounds
for GSK to terminate this Agreement pursuant to Section 14.2.
     (c) Extension of the REQUIP™ Products Detailing. GSK shall notify XenoPort,
[... * ...] as to whether GSK elects to terminate XenoPort’s Detailing of the
REQUIP™ Products at [... * ...]. If GSK does not so notify XenoPort, XenoPort’s
right to Detail the REQUIP™ Products will continue [... * ...].
     (d) Mutual Termination. The Parties may mutually agree to terminate
XenoPort’s right to Co-Promote and Detail the Product and/or Detail the REQUIP™
Products, respectively, at any time.
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 28 -



--------------------------------------------------------------------------------



 



     (e) Consequences of Termination of Product. Upon termination of XenoPort’s
right to Co-Promote the Product pursuant to Section 5.9(a), Section 5.9(b)(i),
Section 5.9(d) or Section 9.1(a): (i) XenoPort shall [... * ...] (ii) [... *
...] with respect to the Product [... * ...] in accordance with [... * ...] in
accordance with [... * ...] (iii) XenoPort shall [... * ...] and (iv) XenoPort
shall [... * ...] with respect to Product [... * ...].
     (f) Consequences of Termination of the REQUIP™ Products. Upon termination
of XenoPort’s right to Detail the REQUIP™ Products pursuant to Section 5.9(a),
Section 5.9(b)(ii), Section 5.9(d) or Section 9.1(b), XenoPort shall [... *
...].
ARTICLE VI
PAYMENTS
     6.1 Initial License Fee. GSK shall pay to XenoPort an initial license fee
in the amount of Seventy Five Million Dollars ($75,000,000) within five (5) days
following the HSR Clearance Date in accordance with the payment provisions of
Article 7. The initial license fee set forth in this Section shall not be
refundable or creditable against any future milestone payments, royalties or
other payments by GSK to XenoPort under this Agreement.
     6.2 Milestone Payments.
     (a) Milestone Payments. In addition, GSK shall pay to XenoPort the
milestone payments set out below following the first achievement by GSK, or any
of its Affiliates or Sublicensees, of the corresponding milestone set out below,
in accordance with this Section 6.2 and the payment provisions in Article 7:

      Milestone Event   Milestone Payment
[... * ...]
  [... * ...]
 
   
[... * ...]
  [... * ...]
 
   
[... * ...]
  [... * ...]
 
   
[... * ...]
  [... * ...]
 
   
[... * ...]
  [... * ...]
 
   
[... * ...]
  [... * ...]
 
   
[... * ...]
  [... * ...]
 
   
[... * ...]
  [... * ...]

 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 29 -



--------------------------------------------------------------------------------



 



      Milestone Event   Milestone Payment
[... * ...]
  [... * ...]
 
   
[... * ...]
  [... * ...]
 
   
[... * ...]
  [... * ...]
 
   
[... * ...]
  [... * ...]
 
   
[... * ...]
  [... * ...]
 
   
[... * ...]
  [... * ...]
 
   
[... * ...]
  [... * ...]
 
   
[... * ...]
  [... * ...]
 
   
[... * ...]
  [... * ...]

     (b) Skipped Milestone Payment. If: (i) [... * ...] to the achievement of
[... * ...] in respect of which [... * ...] shall be [... * ...] and/or [... *
...] as applicable [... * ...] the achievement of [... * ...] in this
Section 6.2(b) [... * ...] and the milestone payment due upon the achievement of
[... * ...] in this Section 6.2(b) [... * ...] or (ii) [... * ...] the
achievement of [... * ...] and the corresponding milestone payment of [... *
...] in Section 6.2(a) [... * ...] then GSK shall [... * ...] the achievement of
[... * ...] achievement of [... * ...] If, [... * ...] the achievement of [... *
...] and/or [... * ...] this Section 6.2(b) [... * ...] specified in this
Section 6.2(b), [... * ...] the achievement of [... * ...] and/or [... * ...]
this Section 6.2(b) [... * ...] otherwise [... * ...].
     (c) Definitions. For the purposes of the milestone payments due under
Section 6.2(a):
          (i) [... * ...] (A) any of the following, [... * ...] in the context
of [... * ...] as applicable: [... * ...] mutually agreed by the Parties;
provided that, [... * ...] of the [... * ...] as applicable, and [... * ...] of
such [... * ...] and in the event [... * ...] other than [... * ...] this
Section 6.2, [... * ...] until the Parties mutually agree [... * ...]
          (ii) [... * ...] as provided in [... * ...] shall be [... * ...] of
the [... * ...] together with [... * ...]
          (iii) [... * ...] as to [... * ...] above, the achievement of [... *
...] against which [... * ...] in the [... * ...] and/or [... * ...] that is
[... * ...] than such [... * ...]
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 30 -



--------------------------------------------------------------------------------



 



          (iv) [... * ...] as to [... * ...] above, receipt [... * ...] the
Product [... * ...] that would [... * ...] and/or [... * ...] that is [... *
...] than such [... * ...].
          (v) [... * ...] as required by the protocol for such trial, by the
[... * ...] in such [... * ...].
          (vi) [... * ...] as provided in [... * ...] above, shall mean
achievement of [... * ...] the Product [... * ...] and/or [... * ...] than such
[... * ...] for which [... * ...] by the Parties.
          (vii) [... * ...] as provided in [... * ...] above, shall mean [... *
...] the Product [... * ...] of the [... * ...].
     (d) Reports and Payments. GSK shall notify XenoPort in writing promptly,
but [... * ...] the achievement of [... * ...]. Any milestone payable by GSK
pursuant to this Section 6.2 shall be made no more than once with respect to the
achievement of each milestone set out in Section 6.2(a) by GSK, its Affiliates
or Sublicensees, and in no event shall the aggregate amount to be paid by GSK
under this Section 6.2 exceed Five Hundred Sixty-Five Million Dollars
($565,000,000.00). For the avoidance of doubt, the milestone payments set forth
in this Section 6.2 shall not be refundable and shall not be creditable against
future milestone payments, royalties or other payments to XenoPort under this
Agreement.
     6.3 Royalty Payments.
     (a) U.S. Royalty Rate. Subject to the terms and conditions of this
Agreement (including Section 6.4), in further consideration of the rights
granted to GSK under this Agreement, GSK shall pay to XenoPort royalties at the
rate set out below on Net Sales of Products in the United States in the event
that XenoPort shall not elect the Co-Promotion Option in the United States (or
the Co-Promotion terminates, as provided in Section 5.9 above) or in the event
that XenoPort’s rights to Co-Promote the Product are terminated for any reason:

      Annual Net Sales of Product in the United States   Royalty Rate
[... * ...]
    [... * ...]
 
   
[... * ...]
    [... * ...]
 
   
[... * ...]
  [... * ...]
 
   
[... * ...]
  [... * ...]
 
   
[... * ...]
  [... * ...]

 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 31 -



--------------------------------------------------------------------------------



 



     (b) Ex-U.S. Royalty Rate. Subject to the terms and conditions of this
Agreement (including Section 6.4), in further consideration of the rights
granted to GSK under this Agreement, GSK shall pay to XenoPort royalties at the
rate set out below on Net Sales of Products in the Territory outside the United
States:

      Annual Net Sales of Product in the Territory outside the U.S.   Royalty
Rate
[... * ...]
    [... * ...]
 
   
[... * ...]
    [... * ...]
 
   
[... * ...]
  [... * ...]
 
   
[... * ...]
  [... * ...]

     (c) Reports and Royalty Payment. Within [... * ...], GSK shall send to
XenoPort a written report with respect to the preceding calendar quarter,
stating the gross invoiced sales for Product, a top-line summary of the
deductions specified in Section 1.33 taken from gross sales and the Net Sales,
in each case on a country-by-country basis, during such calendar quarter in
United States dollars (each, a “Payment Report”). In each country where Net
Sales have occurred in a currency other than United States dollars, such Net
Sales will be converted to United States dollars at the end of the applicable
calendar quarter in accordance with Section 7.2. Royalties will be calculated
based on the Payment Report. GSK shall pay the appropriate royalties set forth
in the Payment Report within [... * ...].
     (d) No Separate Patent Royalties. It is understood that the royalties to be
paid under this Section 6.3 are in consideration of the XenoPort Know-How,
commercial opportunities and other undertakings of XenoPort provided in this
Agreement, and that no separate royalty is due with respect to the XenoPort
Patents.
     6.4 Certain Reductions to Royalties.
     (a) Third Party Royalties. In the event GSK or its Affiliates pays to a
Third Party royalties under agreements for patent rights that cover the
composition of matter or therapeutic use of the Compound, or that cover all
feasible methods to manufacture the Compound (“Third Party Royalties”), which
GSK reasonably believes [... * ...] then GSK [... * ...] with respect to [... *
...] pursuant to [... * ...]. For such purposes, [... * ...].
     (b) Patent Litigation Expenses. XenoPort acknowledges and agrees that GSK
may [... * ...] or [... * ...] as provided [... * ...] pursuant to [... * ...]
provided that [... * ...] (i) [... * ...] as a result of [... * ...] or [... *
...] in connection therewith; and (ii) [... * ...] XenoPort shall [... * ...].
     (c) Generic Competition. On a country-by-country and Product-by-Product
basis,
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 32 -



--------------------------------------------------------------------------------



 



if: (A) one or more Generic Products are being marketed for an approved
indication of the Product in such country; and (B) such Generic Product(s)
represent a total unit volume of [... * ...] in any calendar quarter determined
by [... * ...] during such in such calendar quarter [... * ...] (“Generic
Competition”), and GSK reasonably determines that it is not likely to recover
such lost market share, then the royalties payable pursuant to Sections 6.3 with
respect to such Product sold in such country for such quarter shall thereafter
be reduced by [... * ...]; provided however that if such Generic Competition
continues for a period of [... * ...], then upon the date that is on the [... *
...] of the initiation of such Generic Competition, GSK shall no longer be
required to pay royalties to XenoPort with respect to such Product in such
country. “Generic Product” shall mean a [... * ...] being sold hereunder in such
country [... * ...].
     6.5 Cost-Profit Sharing in the United States. If XenoPort exercises the
Co-Promotion Option for the Product in the United States, then in lieu of the
royalties specified in Section 6.3(a) with respect to Net Sales in the United
States, the Parties shall share Operating Profit or Loss (as defined in
Exhibit 6.5) in the United States as provided in this Section 6.5.
     (a) Co-Promotion Expenses. After XenoPort’s exercise of the Co-Promotion
Option, those expenses outlined in Exhibit 6.5 shall be allocated to the Joint
P&L calculated under Section 6.5(c).
     (b) Allocation of Operating Profit or Loss. In consideration for each
Party’s efforts pursuant to the Co-Promotion Plan in the United States, for each
calendar quarter, GSK shall be entitled to the following percentage of the
Operating Profit or Loss for such quarter and XenoPort shall be entitled to
following percentage of the Operating Profit or Loss for such quarter, such
amounts to be distributed to the Parties pursuant to Section 6.5(c):

          [... * ...]   GSK’s Share of   XenoPort’s     Operating Profit   Share
of     or Loss   Operating Profit         or Loss
[... * ...]
  [... * ...]   [... * ...]
 
       
[... * ...]
  [... * ...]   [... * ...]
 
       
[... * ...]
  [... * ...]   [... * ...]
 
       
[... * ...]
  [... * ...]   [... * ...]

     (c) Joint P&L. Within [... * ...], XenoPort shall furnish to GSK a
statement setting forth its year-to-date [... * ...] (collectively, “XenoPort
Operating Expenses”) for such quarter in the United States, as defined in
Exhibit 6.5. Within [... * ...], GSK shall furnish to XenoPort a statement (the
“Joint P&L”) setting forth the year-to-date Net Sales in the United States
during such quarter, and GSK’s year to date [... * ...] (collectively, “GSK
Operating Expenses”) for such quarter in the United States, as defined in
Exhibit 6.5. Whenever GSK provides XenoPort with
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 33 -



--------------------------------------------------------------------------------



 



a statement of GSK Operating Expenses, or XenoPort provides GSK with a statement
of XenoPort Operating Expenses, the providing Party shall provide such
supporting documentation as the receiving Party may reasonably request. Such
Joint P&L will also include the amount of the Operating Profits or Loss for the
quarter and year-to-date and the percentage of such Operating Profits or Loss to
Net Sales (the “Operating Profits/Loss Percentage”). GSK will calculate each
Party’s share of the Operating Profit or Loss as follows: [... * ...]. In the
event that the calculation of XenoPort’s share of the Operating Profits or Loss
is a positive number, GSK shall pay to XenoPort, [... * ...] receipt of an
invoice therefor from XenoPort as provided in Section 7.1, the difference
between the amount owed to XenoPort under the then-current Joint P&L and any
amounts already paid to or received from XenoPort pursuant to this
Section 6.5(c) with respect to prior Joint P&Ls for the same year. In the event
that the calculation of XenoPort’s share of the Operating Profits or Loss is a
negative number, XenoPort shall, [... * ...] its receipt of an invoice provided
by GSK together with, or after providing, such a Joint P&L, pay to GSK the
difference between the amount owed to GSK under the then current Joint P&L and
any amounts already paid to or received from GSK pursuant to this Section 6.5(c)
with respect to prior Joint P&Ls for the same year. For clarity, it is
understood that XenoPort is [... * ...] with respect to [... * ...] in
accordance with [... * ...]. Examples of the calculation of each Party’s share
of the Operating Profits or Loss is provided in Exhibit 6.5. In the event that
the foregoing procedure does not permit one or both of the Parties to comply
with reporting requirements under applicable United States securities laws,
rules and regulations, the JCC will modify the foregoing procedure to permit the
Parties to comply with such reporting requirements, consistent with the general
approach set forth in this Section 6.5(c).
     (d) Operating Losses Prior to First Commercial Sale. It is understood that
the calculation of Marketing Costs shall commence as of the date XenoPort
exercises its Co-Promotion Option in accordance with Section 5.2(a) above and
shall include those Marketing Costs incurred after such date. [... * ...]
provided that [... * ...] the date XenoPort exercises its Co-Promotion Option
[... * ...].
     (e) Financial Reporting. To facilitate financial reporting, including
earnings forecasts, each Party agrees to keep the other Party fully informed as
to its forecasts of Net Sales, Operating Expenses and Operating Profit or Loss.
ARTICLE VII
PAYMENTS; BOOKS AND RECORDS
     7.1 Payment Method; Invoices. All milestone payments under this Agreement
shall be made by bank wire transfer in immediately available funds to an account
designated in an invoice from the Party to which such payments are due, which
invoice should include bank details, the contact name for any issue resolution
and be marked for the attention of the Alliance Manager of the Party to whom
such payment is due. Any payments or portions thereof due under this Agreement
that are not paid by the date such payments are due under this Agreement shall
bear interest at a rate equal to: (i) the prime rate as reported by Citibank
N.A., [... * ...]; or (ii) if lower,
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 34 -



--------------------------------------------------------------------------------



 



the maximum rate permitted by law; calculated on the number of days such payment
is delinquent, compounded annually and computed on the basis of a three hundred
sixty five (365) day year. This Section 7.1 shall in no way limit any other
remedies available to the Parties. All amounts owed by GSK to XenoPort hereunder
shall be paid by an entity resident in the United Kingdom from a bank account
located in the United Kingdom.
     7.2 Currency Conversion. With respect to sales of the Product invoiced in
United States dollars, the Net Sales and the amounts due hereunder will be
expressed in United States dollars. With respect to sales of the Product
invoiced in a currency other than United States dollars, the Net Sales and
amounts due hereunder will be reported in United States dollars, calculated
using the average exchange rates as calculated and utilized by GSK’s group
reporting system and published accounts. As of the Effective Date, [... * ...].
     7.3 Withholding Taxes; Taxes Generally.
     (a) If taxes are required under Applicable Law in the United Kingdom to be
withheld by GSK on any payment on behalf of XenoPort, GSK will (a) deduct those
taxes from the payment and (b) pay the taxes to the proper taxing authority. In
the event such taxing authorities routinely provide a tax receipt upon payment,
GSK will procure such receipt for any such withholding evidencing payment of
such taxes, which will be forwarded to XenoPort. XenoPort represents and
warrants that it is resident for tax purposes in the United States and that it
is entitled to relief from the United Kingdom income tax under the terms of the
double tax agreement between the United Kingdom and the United States. [... *
...] GSK shall [... * ...] GSK shall [... * ...] the United Kingdom and the
United States. [... * ...] withholding tax [... * ...]
     (b) Each Party shall be responsible for paying taxes imposed by any taxing
authority on any income earned by such Party under this Agreement.
     7.4 Records; Inspection.
     (a) GSK. GSK shall keep, and require its Affiliates and Sublicensees to
keep, complete, true and accurate books of accounts and records for the purpose
of determining the amounts payable to XenoPort pursuant to this Agreement. Such
books and records shall be kept for at least [... * ...] following the end of
the calendar quarter to which they pertain and shall be open for inspection and
audit by XenoPort during such [... * ...] period on the terms of this Section
7.4(a). Upon not less than [... * ...] prior written notice, GSK shall permit an
independent, certified public accountant selected by XenoPort and reasonably
acceptable to GSK, which acceptance will not be unreasonably withheld or delayed
(for the purposes of this Section 7.4(a), the “Auditor”), to audit or inspect
those books or records of GSK that relate to Net Sales and Payment Reports,
and/or Joint P&L (including the components thereof) for the sole purpose of
verifying the: (i) royalties and other payments payable hereunder in respect of
Net Sales or Operating Profit or Loss for such annual period under review;
(ii) withholding taxes, if any, required by Applicable Law to be deducted as a
payment by GSK in respect of such Net Sales; and (iii) exchange rates used in
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 35 -



--------------------------------------------------------------------------------



 



determining the amount of United States dollars. The Auditor will disclose to
XenoPort only the amount and accuracy of payments reported and actually paid or
otherwise payable under this Agreement. The Auditor will send a copy of the
report to GSK at the same time it is sent to XenoPort. Such inspections may be
made no more than once each calendar year and during normal business hours. Such
records for any particular calendar quarter shall be subject to no more than one
inspection. The Auditor shall be obligated to execute a reasonable
confidentiality agreement prior to commencing any such inspection. Inspections
conducted under this Section 7.4(a) shall be at the expense of XenoPort, unless
a variation or error producing an underpayment in amounts payable exceeding [...
* ...] of the amount paid for a period covered by the inspection is established,
in which case all reasonable costs relating to the inspection for such period
and any unpaid amounts that are discovered shall be paid by GSK, together with
interest on such unpaid amounts at the rate set forth in Section 7.1 above. The
Parties will endeavor in such inspection to minimize disruption of GSK’s normal
business activities to the extent reasonably practicable.
     (b) XenoPort. XenoPort shall keep complete, true and accurate books of
accounts and records for the purpose of determining payments due from GSK
pursuant to this Agreement. Such books and records shall be kept for at least
[... * ...] following the end of the calendar quarter to which they pertain and
shall be open for inspection and audit by GSK during such [... * ...] period on
the terms of this Section 7.4(b). Upon not less than [... * ...] prior written
notice, XenoPort shall permit an independent, certified public accountant
selected by GSK and reasonably acceptable to XenoPort, which acceptance will not
be unreasonably withheld or delayed (for the purposes of this Section 7.4(b),
the “Auditor”), to audit or inspect those books or records of XenoPort that
relate to XenoPort Operating Expenses and Sales Costs, for the sole purpose of
verifying the amounts payable hereunder. The Auditor will disclose to GSK only
the amount and accuracy of payments reported and actually paid or otherwise
payable under this Agreement. The Auditor will send a copy of the report to
XenoPort at the same time it is sent to GSK. Such inspections may be made no
more than once each calendar year and during normal business hours. Such records
for any particular calendar quarter shall be subject to no more than one
inspection. Auditor shall be obligated to execute a reasonable confidentiality
agreement prior to commencing any such inspection. Inspections conducted under
this Section 7.4(b) shall be at the expense of GSK, unless a variation or error
producing an overpayment in amounts payable exceeding [... * ...] of the amount
paid for a period covered by the inspection is established, in which case all
reasonable costs relating to the inspection for such period and any overpaid
amounts that are discovered shall be paid by XenoPort, together with interest on
such overpaid amounts at the rate set forth in Section 7.1 above. The Parties
will endeavor in such inspection to minimize disruption of XenoPort’s normal
business activities to the extent reasonably practicable.
ARTICLE VIII
CERTAIN COVENANTS
     8.1 Diligent Efforts of GSK. GSK shall use Commercially Reasonable Efforts
to [... * ...] Without limiting the foregoing, GSK agrees to [... * ...].
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 36 -



--------------------------------------------------------------------------------



 



     8.2 Diligent Efforts of XenoPort. XenoPort shall use Commercially
Reasonable Efforts to conduct the Clinical Studies and Activities and, in the
event that it exercises the Co-Promotion Option, use Commercially Reasonable
Efforts in its Co-Promotion and Detailing of the Product and/or Detailing the
REQUIP™ Products, as applicable.
     8.3 General Communications. Each Party shall keep the other Party fully and
promptly informed as to its progress and activities relating to the development,
commercialization, marketing and promotion of the Product in the Territory,
including with respect to regulatory matters and meetings with Regulatory
Authorities, by way of updates to appropriate Committees at their meetings and
as otherwise specified in this Agreement, or as reasonably requested by the
other Party. In connection therewith, XenoPort and GSK shall provide each other
with such information regarding such progress and activities under the
Development Plan, the Commercialization Plan and/or any Co-Promotion Plan, or
otherwise relating to the Product, as the other Party may request from time to
time. In order to facilitate the Parties’ exercise of their rights and
fulfillment of their obligations hereunder, each Party agrees to give due
consideration to any comments provided by the other Party with respect to such
development, commercialization, marketing and promotion of the Compound and/or
any Product in the Territory.
     8.4 Reversion of Rights to the Product in the Asian Territory; Right of
First Negotiation.
     (a) Election to Negotiate.
          (i) Notice. If, during the Term, all of the rights to the Compound and
Products in a country in the Asian Territory revert to XenoPort upon a
termination of the Astellas Agreement and XenoPort proposes to enter into a
collaboration with a Third Party with respect to the commercialization of the
Compound and Products in such country, XenoPort shall notify GSK in writing (a
“Reversion Notice”).
          (ii) Election to Negotiate. If GSK notifies XenoPort in writing,
within [... * ...] after receiving a Reversion Notice from XenoPort pursuant to
Section 8.4(a)(i), that GSK is interested in entering into a collaboration with
respect to the Compound and Products in a country in the Asian Territory (the
“Election Notice”), XenoPort shall provide GSK with a term sheet outlining the
potential terms of such a transaction for such country, and the Parties shall
negotiate towards mutually acceptable terms and conditions for such a
transaction. If the Parties agree on such terms, the Parties shall prepare and
execute a definitive agreement setting forth the agreed terms (each such
agreement, an “Asian Territory Agreement”). If the Parties have not entered into
an Asian Territory Agreement within [... * ...] after the date of the Election
Notice (“Negotiation Period”), then XenoPort shall be free to grant to one or
more Third Party(ies) rights to the Compound and/or any Product in such country;
provided that the terms of such grant are More Favorable (as defined below) to
XenoPort. If GSK does not provide an Election Notice to XenoPort within [... *
...] after receiving a Reversion Notice, or if, after delivering the Election
Notice and during the Negotiation Period, GSK neither agrees to enter into a
transaction on the terms last proposed by XenoPort nor
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 37 -



--------------------------------------------------------------------------------



 



offers to XenoPort in writing alternative terms under which GSK would agree to
enter into a transaction with respect to the Compound and Product, then,
notwithstanding the foregoing, XenoPort shall be free to grant to one or more
Third Parties rights to the Compound and/or any Product in such country in the
Asian Territory, without further obligation to GSK under this Section 8.4.
          (iii) Re-offer to GSK.
               (A) If XenoPort desires to grant to a Third Party rights to the
Compound and Products in a country in the Asian Territory on terms and
conditions that would not be More Favorable to XenoPort, then to the extent
XenoPort has a continuing obligation to GSK under Section 8.4(a)(ii) above,
XenoPort shall notify GSK in writing (a “Re-Offer Notice”) and provide a revised
term sheet of proposed terms (“Revised Terms”). In such event, the Parties shall
repeat the procedures of Section 8.4(a)(ii) above, except that the Negotiation
Period shall be [... * ...].
               (B) If GSK provides an Election Notice pursuant to
Section 8.4(a)(iii)(A) above and desires to accept the Revised Terms, it shall
so agree in writing within [... * ...], in which case the Parties shall enter
into an Asian Territory Agreement reflecting such Revised Terms and such other
terms and conditions as are reasonable. If the Parties are unable to agree on
any remaining terms and conditions of such Asian Territory Agreement, then, upon
request by either Party, such remaining terms shall be determined pursuant to
Section 18.2 below.
     (b) Independent Development and Commercialization of the Compound and
Products if No Asian Territory Agreement. It is understood that neither XenoPort
nor GSK shall have any obligation to collaborate or enter into any arrangement
or agreement with respect to the development and/or commercialization of the
Compound and/or Products in a country in the Asian Territory. If, however, GSK
does not elect to negotiate an Asian Territory Agreement for a country in the
Asian Territory as described above following GSK’s receipt of a Reversion
Notice, or if XenoPort has made a bona fide, good faith offer to GSK with
respect to a collaboration with respect to the Compound and Products in a
country in the Asian Territory in accordance with Section 8.4(a)(ii) above and
the Parties have not entered into an Asian Territory Agreement granting GSK
commercialization rights for the Compound and Products in such country in the
Asian Territory, then XenoPort shall be free to commercialize the Compound and
Products itself or through Affiliates and/or Third Parties in such country,
without further obligation to GSK under this Section 8.4 (except that any grant
of commercialization rights to a Third Party licensee for the Compound and
Products in such country would be subject to Section 8.4(a)(ii), if such
obligation is still applicable by its terms). In addition, once XenoPort has
provided one notice to GSK that XenoPort proposes to enter into a collaboration
with a Third Party with respect to the commercialization of the Compound and
Product in a country in the Territory, XenoPort’s obligation under this
Section 8.4 shall be deemed fully satisfied with respect to such country only.
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 38 -



--------------------------------------------------------------------------------



 



     (c) More Favorable Terms. For purposes of this Section 8.4, terms of a
Third Party agreement for a country in the Asian Territory shall be deemed “More
Favorable” if, on the whole, such terms for such country are more favorable from
XenoPort’s perspective than the terms last offered by GSK for such country in
the Negotiation Period. In the event of a dispute as to whether the terms or
proposed terms of a Third Party agreement for a country are More Favorable, such
dispute shall be resolved by binding arbitration in accordance with Section 18.2
below.
     (d) Additional Procedures; Matters.
          (i) Term Sheet Level. The negotiations to be pursued between the
Parties under Section 8.4 with respect to a country in the Asian Territory may
be conducted at the term sheet level, and therefore may not include all of the
terms and conditions of the definitive agreement. The terms proposed for a
country in the Territory need not be exactly those proposed to one or more Third
Parties for such country; provided that, [... * ...].
          (ii) No Implied Obligations. The only obligations of GSK and XenoPort
under this Section 8.4 are as expressly stated herein, and there are no further
implied obligations relating to the matters contemplated therein. Without
limiting the foregoing, XenoPort is not at any time obligated to disclose the
identity of any Third Party with whom it is discussing a Third Party agreement
and GSK’s rights under this Section 8.4 shall be triggered only once for a
country in the Asian Territory, upon the first reversion to XenoPort of all
rights to the Compound and Products in such country. It is further acknowledged
and agreed that: (A) this Section 8.4 shall not be deemed to apply to a
transaction by which a Third Party acquires substantially all of the business or
assets of XenoPort; and (B) if XenoPort enters into a transaction with a Third
Party in accordance with this Section 8.4 that includes the grant by XenoPort of
an option or other contingent right to acquire the right to market and/or
distribute one or more products (each such option or right being referred to as
a “Contingent Right”), then the grant of rights by XenoPort upon a Third Party’s
exercise of such Contingent Right shall not be subject to this Section 8.4 so
long as the grant of such Contingent Right was made in a transaction entered
into with the Third Party in compliance with this Section 8.4.
     (e) No Licenses Granted. It is understood that no license or other right to
develop or commercialize the Compound and/or Products in the Asian Territory are
granted under this Agreement to GSK. Any such rights would be granted only under
a separate written Asian Territory Agreement entered into by the Parties in
accordance with this Section 8.4 or otherwise agreed upon and executed by the
Parties.
     (f) Disputes. Any disputes under this Section 8.4 shall be resolved in
accordance with Section 18.2 below. If GSK disputes XenoPort’s right to grant a
right or license by reason of this Section 8.4, GSK shall promptly so notify
XenoPort. In the event of a dispute under this Section 8.4, GSK shall initiate
an arbitration proceeding under Section 18.2 within [... * ...] after XenoPort
notifies GSK in writing that XenoPort disputes GSK’s position or interprets this
Section 8.4 as applying in a particular way. If GSK does not initiate such
arbitration within such [... * ...]
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 39 -



--------------------------------------------------------------------------------



 



period, GSK shall have no further right to dispute XenoPort’s right to grant any
right or license under this Section 8.4 on any grounds that were the basis of
such dispute, or otherwise dispute XenoPort’s interpretation of this Section 8.4
as reflected in XenoPort’s notice.
8.5 Managed Care Contracting. [... * ...]
ARTICLE IX
CHANGE OF CONTROL
     9.1 Change of Control of XenoPort. XenoPort shall notify GSK in writing
within [... * ...]. During the [... * ...] following its receipt of such notice
from XenoPort, GSK shall have the right, upon [... * ...] written notice to
XenoPort:
     (a) To terminate XenoPort’s right to Co-Promote and Detail the Product as
provided in Article 5 above if such Change of Control involves a Major
Pharmaceutical Company; provided that [... * ...]; and
     (b) To terminate XenoPort’s right to Detail the REQUIP™ Products as
provided in Article 5 above, whether or not such Change of Control involves a
Major Pharmaceutical Company.
     (c) If GSK exercises such right of termination as provided in
Section 9.1(a) above: (i) the provisions of Article 3 shall terminate, in which
case references in this Agreement to approvals or actions of the ESC, JDC or JCC
shall thereafter be deemed to be satisfied by approvals or actions of GSK;
(ii) Section 4.3 shall terminate; and (iii) XenoPort’s rights and GSK’s
obligations under Section 4.7(a) shall terminate.
     (d) If as a result of a Change of Control of a Party (the “Acquired
Party”), such Acquired Party becomes obligated to divest rights to the Compound
and Products in one (1) or more countries in the Territory, such Party shall
notify the other Party (the “Continuing Party”) in writing. Within [... * ...],
the Continuing Party shall notify the Acquired Party in writing whether it is
interested in acquiring all of the Acquired Party’s rights to the Compound and
Products in such country or countries in the Territory. If the Continuing Party
so notifies the Acquired Party, the Parties shall discuss mutually acceptable
terms upon which the Continuing Party may acquire all of the Acquired Party’s
rights to the Compound and Products in such country or countries in the
Territory. In such case, if the Parties do not agree on such terms then prior to
divesting such rights, the Acquired Party shall notify the Continuing Party in
writing, together with the full set of terms and conditions under which the
Acquired Party proposes to divest such rights, and the Continuing Party shall
have the right, exercisable within [... * ...], to acquire such rights on such
terms and conditions.
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 40 -



--------------------------------------------------------------------------------



 



     (e) For the avoidance of doubt, except as set out in this Section 9.1, a
Change of Control of XenoPort shall not otherwise affect the rights or
obligations of the Parties with respect to the Compound and Products in the
Territory under this Agreement, and shall not be deemed to modify or expand the
scope of GSK’s rights under Section 2.1 or 2.2 above.
ARTICLE X
MANUFACTURING AND SUPPLY
     10.1 Transfer of Manufacturing and Supply Responsibilities. Within [... *
...] the HSR Clearance Date, XenoPort and GSK shall develop and reasonably agree
upon a detailed plan (“Supply Transition Plan”) to transfer to GSK
responsibility for manufacturing and supply of the Compound and Products for use
in the Territory by GSK by [... * ...] (“Supply Transition Date”). The Supply
Transition Plan shall include technical transfer requirements, which shall
include transfer to GSK of the items contained in Exhibit 10.1. XenoPort shall
use Commercially Reasonable Efforts to allocate appropriate resources to effect
the transfer of such responsibility in an orderly and timely manner in
accordance with the Supply Transition Plan and the timelines set forth therein.
Without limiting the foregoing, the Supply Transition Plan shall include the
provision to GSK of all XenoPort Know-How necessary for the manufacture of the
Compound and Products in accordance with the licenses granted to GSK under this
Agreement.
     10.2 Activities After the HSR Clearance Date. Promptly after the HSR
Clearance Date:
     (a) XenoPort shall, at GSK’s request, transfer responsibility for the
process and formulation development of the Compound and for sourcing GSK’s
requirements of clinical and commercial supplies of the Compound and/or Products
for the purposes of this Agreement to GSK. However, if requested by GSK,
XenoPort shall continue its current work for process and formulation development
of the Compound until such time as GSK determines that a development milestone
has been reached which will allow for the most efficient transfer of process and
formulation development of the Compound. Notwithstanding such eventual transfer,
XenoPort shall use Commercially Reasonable Efforts to provide all necessary
consultation and assistance to GSK for such process and formulation development.
     (b) Upon request and in accordance with the Supply Transition Plan, GSK may
at its option, request that XenoPort transition all works in progress, drug
substance, quantities of usable materials and finished Products to GSK, which
GSK will pay for at XenoPort’s cost, except [... * ...].
     (c) GSK (or its designee) shall have responsibility for the direct
management of the arrangements with any Third Party suppliers of the Compound
and/or Products. Upon request, XenoPort shall provide GSK with any contact
information for any Third Party suppliers it currently uses.
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 41 -



--------------------------------------------------------------------------------



 



     10.3 Activities After the Supply Transition Date. On and from the Supply
Transition Date, as between the Parties and subject to the terms and conditions
of this Agreement, GSK shall have the exclusive right to manufacture the
Compound and the Products for distribution in the Territory; except that [... *
...] the Compound and Products [... * ...] the Territory [... * ...] It is
understood that [... * ...] with respect to the manufacture of the Compound and
Products for distribution [... * ...].
ARTICLE XI
CONFIDENTIALITY
     11.1 Confidential Information. Except as expressly provided in this
Agreement, the Parties agree that the receiving Party shall not publish or
otherwise disclose and shall not use for any purpose any information furnished
to it by the other Party hereto pursuant to this Agreement (collectively,
“Confidential Information”). Notwithstanding the foregoing, Confidential
Information shall not include information that, in each case as demonstrated by
written documentation:
     (a) was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure or, as shown by written
documentation, was developed by the receiving Party prior to its disclosure by
the disclosing Party;
     (b) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;
     (c) became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;
     (d) was subsequently lawfully disclosed to the receiving Party by a person
other than the disclosing Party, and who did not directly or indirectly receive
such information from disclosing Party; or
     (e) is developed by the receiving Party without use of or reference to any
Confidential Information disclosed by the disclosing Party.
     11.2 Permitted Disclosures. Notwithstanding the provisions of Section 11.1
above and subject to Sections 11.3 and 11.4 below, each Party hereto may use and
disclose the other Party’s Confidential Information to its Affiliates,
licensees, permitted Sublicensees, contractors and any other Third Parties to
the extent such use and/or disclosure is reasonably necessary to exercise the
rights granted to it, or reserved by it, under this Agreement, prosecuting or
defending litigation, complying with Applicable Laws, submitting information to
tax or other governmental authorities or
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 42 -



--------------------------------------------------------------------------------



 



conducting clinical trials hereunder with respect to any Product. If a Party is
required by Applicable Law to make any such disclosure of the other Party’s
Confidential Information, to the extent it may legally do so, it will give
reasonable advance notice to the latter Party of such disclosure and, save to
the extent inappropriate in the case of patent applications or otherwise, will
use its good faith efforts to secure confidential treatment of such Confidential
Information prior to its disclosure (whether through protective orders or
otherwise). For any other disclosures of the other Party’s Confidential
Information, including to Affiliates, licensees, permitted Sublicensees,
contractors and other Third Parties, a Party shall ensure that the recipient
thereof is bound by a written confidentiality agreement as materially protective
of such Confidential Information as this Article 11.
     11.3 Confidential Terms. Each Party agrees not to disclose to any Third
Party [... * ...] except each Party may disclose [... * ...] (a) [... * ...] or
(b) [... * ...] to the extent allowable by Applicable Law, [... * ...] that is
required [... * ...] Notwithstanding the foregoing, [... * ...] of which [... *
...] thereafter, [... * ...].
     11.4 Publication of Product Information. Prior to its publishing, publicly
presenting and/or submitting for written or oral publication a manuscript,
abstract or the like in the Territory with respect to GSK and with respect to
XenoPort (to the extent XenoPort has the right to do so) in the Asian Territory,
that includes Data or other information relating to the Compound or any Product
that has not previously published, a Party shall provide the other Party a copy
thereof for its clinical review for at least [... * ...] (unless such Party is
required by Applicable Law to publish such information sooner). Such Party shall
consider in good faith any comments provided by the other Party during such [...
* ...] period. In addition, the publishing Party shall, at the request of the
other Party, remove any Confidential Information of the other Party therefrom,
except each Party shall have the right to publicly disclose any information,
including Confidential Information, pertaining to safety of a Product that such
Party believes in good faith it is obligated or appropriate to disclose. Without
limiting the foregoing, it is understood that the principles to be observed in
any disclosures described in this Section 11.4 shall be accuracy, compliance
with Applicable Law, reasonable sensitivity to potential negative reactions of
the FDA (and its foreign counterparts) and the need to keep investors informed
regarding the publishing Party’s business. Accordingly, any comments provided by
the other Party on a disclosure submitted to it by the publishing Party pursuant
to this Section and/or any requests for any Confidential Information to be
removed from any such disclosure shall comply with such principles. The
contribution of each Party shall be noted in all publications or presentations
by acknowledgment or co-authorship, whichever is appropriate. For the avoidance
of doubt, XenoPort will not be permitted to publish, publicly present and/or
submitting for written or oral publication a manuscript, abstract or the like in
the Territory relating to the Product without the prior written consent of GSK,
which consent will not be unreasonably withheld. Nothing in this Section 11.4
shall, however, be deemed to limit Astellas’ rights to publish, publicly present
and/or submit for publication a manuscript, abstract or the like that includes
data or other information relating to the Compound or any Product under
development or being commercialized by or under the authority of Astellas in the
Asian Territory.
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 43 -



--------------------------------------------------------------------------------



 



     11.5 Publicity Review. The Parties acknowledge the importance of supporting
each other’s efforts to publicly disclose results and significant developments
regarding the Product and other activities in connection with this Agreement
that may reflect the terms of this Agreement or information that is not
otherwise permitted to be disclosed under this Article 11, beyond what is
required by Applicable Law, and each Party may make such disclosures from time
to time with the approval of the other Party, which approval shall not be
unreasonably withheld or delayed. Such disclosures may include, without
limitation, achievement of milestones, significant events in the development and
regulatory process, commercialization activities and the like. When a Party (the
“Requesting Party”) elects to make any such public disclosure under this
Section 11.5, it will give the other Party (the “Cooperating Party”) at least
[... * ...] notice to review and comment on such statement, it being understood
that if the Cooperating Party does not notify the Requesting Party in writing
within such [... * ...] period of any reasonable objections, as contemplated in
this Section 11.5, such disclosure shall be deemed approved, and in any event
the Cooperating Party shall work diligently and reasonably to agree on the text
of any proposed disclosure in an expeditious manner. The principles to be
observed in such disclosures shall be accuracy, compliance with Applicable Law,
reasonable sensitivity to potential negative reactions of the FDA (and its
foreign counterparts) and the need to keep investors informed regarding the
Requesting Party’s business. Accordingly, the Cooperating Party shall not
withhold its approval of a proposed disclosure that complies with such
principles.
     11.6 Prior Non-Disclosure Agreements. Upon execution of this Agreement, the
terms of this Article 11 shall supersede any prior non-disclosure, secrecy or
confidentiality agreement between the Parties. Any information disclosed under
such prior agreements shall be deemed disclosed under this Agreement.
ARTICLE XII
PATENT PROSECUTION AND ENFORCEMENT
     12.1 Ownership of Inventions. Title to all inventions and other
intellectual property (other than XenoPort Trademarks) made solely by GSK
personnel in connection with this Agreement shall be owned by GSK. Title to all
inventions and other intellectual property (other than GSK Trademarks) made
solely by XenoPort personnel in connection with this Agreement shall be owned by
XenoPort. Title to all inventions and other intellectual property (other than
Trademarks) made jointly by personnel of XenoPort and GSK in connection with
this Agreement shall be jointly owned by XenoPort and GSK. Prosecution of any
Patent with respect to such jointly-owned inventions and intellectual property
shall be solely as mutually agreed. Except as expressly provided in this
Agreement, it is understood that neither Party shall have any obligation to
obtain any approval of, nor pay a share of the proceeds to, the other Party to
practice, enforce, license, assign or otherwise exploit such jointly-owned
inventions or intellectual property, and each Party hereby waives any right it
may have under the Applicable Laws of any jurisdiction to require such approval
or accounting. GSK hereby grants to XenoPort [... * ...]
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 44 -



--------------------------------------------------------------------------------



 



     12.2 Prosecution and Maintenance of XenoPort Patents.
     (a) GSK Control of Prosecution. [... * ...] GSK shall have the right, at
its expense, to control the Prosecution and Maintenance of Patents included in
the XenoPort Patents as of the Effective Date, or which may be filed in any
country of the Territory after the Effective Date, to the extent the same are
directed to the Compound or any Product, and/or manufacturing and/or use
thereof, in the Field in the Territory (such XenoPort Patents [... * ...], are
referred to below as the “GSK Prosecuted XP Patents”)]. GSK shall diligently
Prosecute and Maintain the GSK Prosecuted XP Patents; shall consult with
XenoPort in good faith regarding the Prosecution and Maintenance of such GSK
Prosecuted XP Patents; and shall take into account XenoPort’s reasonable
comments related to such matters. If GSK determines not to file any Patent, or
to abandon any Patent within the GSK Prosecuted XP Patents, with respect to any
subject matter described in this Section 12.2(a), as applicable, GSK shall
provide XenoPort with at least [... * ...] written notice of such decision,
prior to the deadline for filing any such Patent or the date on which such
abandonment would become effective. In such event, XenoPort shall have the
right, at its option, to control the Prosecution and Maintenance of such Patent.
For the purposes of this Section 12.2, “Prosecution and Maintenance” (including
variations such as “Prosecute and Maintain”) shall mean, with respect to a
Patent, the preparing, filing, prosecuting and maintenance of such Patent, as
well as re-examinations, reissues and requests for Patent term extensions and
the like with respect to such Patent, together with the conduct of
interferences, the defense of oppositions and other similar proceedings with
respect to a Patent. Also, as used in this Section 12.2, to “abandon” a Patent
shall include deciding not to defend against an opposition, not to defend an
interference or similar proceeding or not to pursue an appeal of an adverse
decision, in each case with respect to such Patent in the United States Patent &
Trademark Office or a corresponding patent examining authority in another
country of the Territory.
     (b) XenoPort Prosecuted Patents. XenoPort shall have the right, at its
expense, to control the Prosecution and Maintenance of the XenoPort Patents [...
* ...] and shall diligently Prosecute and Maintain the XenoPort Prosecuted
Patents in the Territory. [... * ...] If XenoPort determines not to file, or to
abandon, any such Patent within such XenoPort Patents, [... * ...] XenoPort
shall [... * ...] to the extent of [... * ...] In addition, [... * ...] XenoPort
shall [... * ...]
     (c) XenoPort Patents in the Asian Territory. If, and only to the extent,
permitted under its Agreement with Astellas, XenoPort shall consult with GSK in
good faith regarding the Prosecution and Maintenance of XenoPort Patents in the
Asian Territory and shall take into account GSK’s reasonable comments related to
such matters.
     (d) Cooperation. Each Party shall cooperate with the other Party in
connection with all activities relating to the Prosecution and Maintenance of
the XenoPort Patents undertaken by such other Party pursuant to this
Section 12.2, including: (i) making available in a timely manner any documents
or information such other Party reasonably requests to facilitate such other
Party’s Prosecution and Maintenance of the XenoPort Patents pursuant to this
Section 12.2; and (ii) if and as appropriate, signing (or causing to have
signed) all documents relating to the Prosecution and
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 45 -



--------------------------------------------------------------------------------



 



Maintenance of any XenoPort Patents by such other Party. Each Party shall also
promptly provide to the other Party all information reasonably requested by such
other Party with regard to such Party’s activities pursuant to this
Section 12.2, and if requested, permit such other Party to participate at its
own expense in any opposition, interference, appeal or similar proceeding with
respect to a XenoPort Patent, to the extent the same are directed to the
Compound or any Product, and/or manufacturing and/or use thereof, in the Field
in the Territory. GSK shall hold all information disclosed to it under this
Section as Confidential Information.
     12.3 Enforcement.
     (a) Notice. In the event that XenoPort or GSK becomes aware of actual or
threatened infringement or misappropriation of any XenoPort Patent or XenoPort
Know-How by the manufacture, sale or use in the Territory of a product
containing a Competitive Compound for the treatment of an Indication that
competes directly with a Product in any country within the Territory, including
the filing of an Abbreviated New Drug Application with the FDA (an
“Infringement”), that Party shall promptly notify the other Party in writing.
“Competitive Compound” shall mean [... * ...].
     (b) Initiating Enforcement Actions. GSK has the right to initiate
infringement proceedings or take other appropriate actions against an
Infringement in the Territory. If Applicable Law in a country in the Territory
does not permit an exclusive licensee to initiate such actions (i.e., such
action may only be initiated by the owner of the patent being infringed), GSK
would have the right to insist that XenoPort initiates such action on GSK’s
behalf and at GSK’s expense. If GSK does not initiate proceedings or take other
appropriate action within [... * ...] of receipt of a request by XenoPort to do
so, then XenoPort shall be entitled to initiate infringement proceedings or take
other appropriate action against an Infringement at its own expense. The Party
conducting such action shall have full control over the conduct of such action,
including settlement thereof; provided, however, that the Party conducting such
action may not settle any such action, or make any admissions or assert any
position in such action, in a manner that would materially adversely affect the
rights or interests of the other Party (including by making any admission or
assertion of any position, that would materially adversely affect the validity,
enforceability or scope of any XenoPort Patent in or in the Asian Territory),
without the prior written consent of the other Party, which shall not be
unreasonably withheld or delayed. The Party conducting such action (except in
the case of XenoPort, where XenoPort conducts such action at the request of GSK)
will [... * ...]. In any event, the Parties shall assist one another and
cooperate in any such action at the other’s reasonable request.
     (c) Recovery. GSK and XenoPort shall [... * ...] associated with any
litigation against infringers undertaken pursuant to Section 12.3 above or
settlement thereof [... * ...] to the extent [... * ...].
     (d) Cooperation. The Parties shall keep one another informed of the status
of their respective activities regarding any litigation or settlement thereof
concerning an Infringement
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 46 -



--------------------------------------------------------------------------------



 



and shall assist one another and cooperate in any such litigation at the other’s
reasonable request (including joining as a party plaintiff to the extent
necessary and requested by the other Party).
     12.4 Third Party Infringement Claims. If the production, sale or use of the
Compound or any Product in the Territory pursuant to this Agreement results in a
claim, suit or proceeding alleging patent infringement against XenoPort or GSK
(or their respective Affiliates, licensees or Sublicensees) (collectively,
“Infringement Actions”), such Party shall promptly notify the other Party hereto
in writing. The Party subject to such Infringement Action shall have the first
right, but not the obligation, to direct and control the defense thereof;
provided, however, that the other Party may participate in the defense and/or
settlement thereof at its own expense with counsel of its choice. In any event,
the Party that is subject to the Infringement Action agrees to keep the other
Party hereto reasonably informed of all material developments in connection with
any such Infringement Action. The Party who is subject to the Infringement
Action agrees not to settle such Infringement Action, or make any admissions or
assert any position in such Infringement Action, in a manner that would
adversely affect the Compound or the manufacture, use or sale of the Compound or
any Product within or outside the Territory, without the prior written consent
of the other Party, which shall not be unreasonably withheld or delayed. GSK may
[... * ...]. As used herein, “Damages” shall mean out-of-pocket costs incurred
by GSK, including reasonable attorney’s fees, damages and other liabilities that
are part of any final judgment awarded against GSK, and any amounts paid by GSK
in a settlement of the action that is approved by XenoPort, such approval not to
be unreasonably withheld or delayed. The Parties shall assist one another and
cooperate in any such action at the other’s reasonable request.
     12.5 Patent Marking. GSK agrees to mark, and have its Affiliates and
Sublicensees mark, all patented Products they sell or distribute pursuant to
this Agreement in accordance with the applicable patent statutes or regulations
in the country or countries of sale thereof.
     12.6 Regulatory Data Protection
     (a) To the extent required or permitted by Applicable Law, the Parties will
use Commercially Reasonable Efforts to promptly, accurately and completely list,
with the applicable Regulatory Authorities during the Term all applicable
XenoPort Patents, and/or any Patents that are Controlled by GSK or its
Controlled Affiliates, for any Product and that the Parties intend, or have
begun, to commercialize in the Territory and that have become the subject of an
NDA submitted to FDA, such listings to include all so called “Orange Book”
listings required under the Hatch-Waxman Act (regardless of which Party is the
sponsor of record of the NDA at such time) and all so called “Patent Register”
listings as required in Canada.
     (b) In connection with such listings, the Parties will meet to evaluate and
identify all applicable Patents that are Controlled by each Party. GSK will
retain final decision making authority as to the listing of all applicable
Patents for any Product regardless of which Party Controls such Patent.
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 47 -



--------------------------------------------------------------------------------



 



     (c) Patent Rights Certifications and Infringement Suits. Each Party will
immediately give notice to the other Party of any certification received under
the Hatch-Waxman Act or any foreign equivalents with respect to a Product.
Notwithstanding any provision herein to the contrary, the following provisions
of this Section 12.6(c) will apply for certifications claiming that any of the
XenoPort Patents are invalid, unenforceable or that no infringement will arise
from the manufacture, use or sale of a Third Party’s product containing a
Competitive Compound (i.e., a Paragraph IV Certification under 21 U.S.C.
Section 355 and 21 C.F.R. Part 314). GSK has the first right, but not the
obligation to bring suit against the Third Party that filed the certification.
If GSK decides to bring suit, GSK has sole control of all decisions regarding
all aspects of such litigation; provided that XenoPort will have the right to
participate in such litigation and to share in recoveries from such litigation
in the same manner as set forth in Section 12.3(c) with respect to infringement
litigation brought by GSK thereunder. XenoPort will execute such legal papers
necessary for the prosecution of such suit and cooperate with GSK as may be
reasonably requested by GSK. If GSK decides not to bring infringement
proceedings against the entity making such a certification with respect to any
such XenoPort Patents, GSK will give notice to XenoPort of its decision not to
bring suit within [... * ...] after receipt of notice of such certification and
XenoPort shall have the right, but not the obligation, to bring suit against the
Third Party that filed the certification, in the same manner that XenoPort has
the right to bring actions under Section 12.3(b) if GSK does not exercise its
first right to bring suit thereunder. If XenoPort decides to bring suit,
XenoPort will have sole control of such litigation and will, at GSK’s request,
execute an agreement confirming that the decision to sue was made despite GSK’s
objection and indemnifying GSK for all claims and losses suffered by GSK as a
result of such suit. If XenoPort decides to sue, XenoPort is responsible for all
litigation costs and shall have no right to obtain reimbursement for its
litigation costs from GSK; provided, however, that [... * ...].
ARTICLE XIII
TRADEMARKS
     13.1 Non-Exclusive License. GSK shall have a non-exclusive, royalty-free
license, with the right to grant sublicenses, to use the XenoPort Trademarks
solely for market research and other similar activities to determine whether GSK
will use the XenoPort Trademarks or GSK Trademarks in connection with the
commercialization and promotion of the Product in the Field in the Territory.
     13.2 Option for XenoPort Trademarks. For [... * ...] the HSR Clearance
Date, GSK shall have an exclusive option to obtain an exclusive, royalty-free
license, with the right to grant sublicenses, to use the XenoPort Trademarks in
each country in the Territory in connection with the developing, making, having
made, use, sale, offering for sale, importation, distributing and promoting of
the Product in the Field in the Territory (the “XenoPort Trademarks Option”). In
the event that GSK notifies XenoPort in writing that GSK is exercising the
XenoPort Trademarks
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 48 -



--------------------------------------------------------------------------------



 



Option within [... * ...], XenoPort hereby grants to GSK an exclusive,
royalty-free license, with the right to grant sublicenses as provided in
Section 2.2, to use the XenoPort Trademarks in each country in the Territory in
connection with the developing, making, having made, use, sale, offering for
sale, importation, distributing and promoting of the Product in the Field in the
Territory. Such license under the XenoPort Trademarks would include a right to
use the XenoPort Trademarks as part of a domain name. In the event that (a) GSK
determines not to exercise the XenoPort Trademarks Option, (b) GSK determines to
use the GSK Trademarks in connection with Products in the Field in the
Territory, or (c) GSK fails to notify XenoPort that it wishes to exercise the
XenoPort Trademarks Option within [... * ...] the HSR Clearance Date, GSK’s
rights under the XenoPort Trademarks Option shall terminate and XenoPort shall
have no further obligations to GSK under such XenoPort Trademarks Option.
     13.3 XenoPort House Marks. All packaging, and package inserts for the
Product shall, along with the GSK brand name and logo, include the XenoPort
brand name and logo (such XenoPort brand name and logo, collectively “XenoPort
House Marks”) (in such form as is reasonably requested by XenoPort) in
reasonable size and prominence; it being understood that the exact size,
placement and prominence of such XenoPort House Marks shall be determined by GSK
in its reasonable discretion, and shall be subject to the approval of the ESC.
XenoPort hereby grants to GSK a non-exclusive, royalty-free license, with the
right to grant sublicenses as provided in Section 2.2, to use the XenoPort House
Marks in connection with the developing making, having made, use, sale, offering
for sale, importation, distributing and promotion of the Product in the Field in
the Territory.
     13.4 Use of XenoPort Trademarks. With respect to GSK’s use of the XenoPort
House Marks as provided in Section 13.3 above and GSK’s use the XenoPort
Trademarks, if GSK exercises the XenoPort Trademarks Option as provided in
Section 13.2 above, the following shall apply, to the extent relevant:
     (a) Restriction on Use. XenoPort agrees that it will not, and will cause
its Affiliates and Astellas not to, use the XenoPort Trademarks or any
substantially identical or similar marks in any country of the Territory for any
reason without obtaining the prior written consent of GSK, which consent will
not be unreasonable withheld.
     (b) Display. All final packaging, labels and Promotional Materials for the
Product shall display the XenoPort Trademarks. Further, GSK will clearly
indicate on all such final packaging, labels and promotional materials for the
Product that the XenoPort Trademarks are owned by XenoPort. The trade dress and
style of packaging used for each Product in the Field in the Territory shall be
determined by GSK in a manner that is consistent with GSK’s then current
standards for trade dress and style, and as part of GSK’s updates to the ESC,
GSK shall keep XenoPort informed of GSK’s plans with respect to trade dress and
style of packaging for the Product. For the avoidance of doubt, GSK may include
the GSK logo and trade name on all final packaging, labels and promotional
materials for the Product in any country in the Territory.
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 49 -



--------------------------------------------------------------------------------



 



     (c) Registration of Trade Marks. GSK agrees to file, register and maintain,
during the Term and at GSK’s expense, appropriate trademark registrations for
the XenoPort Trademarks in each country of the Territory in which Products are
or will be sold. Such registrations for the XenoPort Trademarks shall be
obtained by GSK in XenoPort’s name, to the extent permitted by Applicable Law in
each country within the Territory. GSK shall promptly take all steps that may be
reasonably necessary to transfer any such registration(s) for the Product Trade
Marks in GSK’s name to XenoPort.
     (d) Ownership. As between the Parties, XenoPort shall own, and is hereby
assigned, all right, title and interest in and to the XenoPort Trademarks and
the XenoPort House Marks. The ownership and all goodwill from the use of the
XenoPort Trademarks and the XenoPort House Marks shall vest in and inure to the
benefit of XenoPort.
     (e) Recordation of Licenses. In those countries where a trademark license
must be recorded, XenoPort will provide to GSK, on GSK’s written request, a
separate trademark license for the XenoPort Trademarks and, if necessary,
XenoPort House Marks on terms that are consistent with, and no broader or more
onerous than, the terms of this Agreement and GSK will arrange for the
recordation of such trade mark license with the appropriate Regulatory
Authority, at GSK’s expense, promptly following receipt of such license from
XenoPort. GSK shall cooperate in the preparation and execution of such
documents.
     13.5 Approval of Packaging and Promotional Materials. Solely to the extent
necessary to preserve XenoPort’s legal rights in the XenoPort House Marks and,
if applicable, the XenoPort Trademarks, GSK shall submit to XenoPort, not less
than [... * ...] to XenoPort for XenoPort’s review and approval solely with
respect to GSK’s use of the XenoPort House Marks and XenoPort Trademarks, as
applicable, which approval will not be unreasonably withheld or delayed. If
XenoPort has not responded within [... * ...] XenoPort’s approval to GSK’s use
of the XenoPort House Marks and XenoPort Trademarks, as applicable, on such
promotional materials and packaging and will be deemed to have been received.
GSK may make any subsequent changes to promotional materials and packaging
bearing the XenoPort House Marks, or an approved XenoPort Trademark, other than
changes to the XenoPort House Marks or XenoPort Trademark, as applicable,
without the subsequent approval from XenoPort.
     13.6 Enforcement of XenoPort Trademarks.
     (a) Notice. If, after GSK has exercised the XenoPort Trademark Option,
XenoPort or GSK becomes aware of actual or threatened infringement or
misappropriation of any XenoPort Trademark in the Territory, that Party shall
promptly notify the other Party in writing.
     (b) Initiating Enforcement Actions. GSK has the right to initiate
infringement proceedings or take other appropriate actions against an
infringement of the XenoPort Trademark in the Territory. If Applicable Law in a
country in the Territory does not permit an exclusive licensee to initiate such
actions (i.e., such action may only be initiated by the owner of the trademark
being
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 50 -



--------------------------------------------------------------------------------



 



infringed), GSK would have the right to insist that XenoPort initiates such
action on GSK’s behalf and at GSK’s expense. If GSK does not initiate
proceedings or take other appropriate action within [... * ...] then XenoPort
shall be entitled to initiate infringement proceedings or take other appropriate
action against an infringement of the XenoPort Trademark at its own expense. The
Party conducting such action shall have full control over the conduct of such
action, including settlement thereof; provided, however, that the Party
conducting such action may not settle any such action, or make any admissions or
assert any position in such action, in a manner that would materially adversely
affect the rights or interests of the other Party, without the prior written
consent of the other Party, which shall not be unreasonably withheld or delayed.
The Party conducting such action (except in the case of XenoPort, where XenoPort
conducts such action at the request of GSK) will [... * ...]. In any event, the
Parties shall assist one another and cooperate in any such action at the other’s
reasonable request.
     (c) Recovery. GSK and XenoPort shall [... * ...] associated with any
litigation against infringers undertaken pursuant to this Section 13.6 or
settlement thereof [... * ...] to the extent [... * ...].
     (d) Cooperation. The Parties shall keep one another informed of the status
of their respective activities regarding any litigation or settlement thereof
concerning an infringement of the XenoPort Trademark and shall assist one
another and cooperate in any such litigation at the other’s reasonable request
(including joining as a party plaintiff to the extent necessary and requested by
the other Party).
     13.7 Enforcement of GSK Trademarks.
     (a) Notice. If XenoPort becomes aware of actual or threatened infringement
or misappropriation of any GSK Trademark in the Territory, XenoPort shall
promptly notify GSK in writing.
     (b) Initiating Enforcement Actions. GSK has the sole and exclusive right to
initiate infringement proceedings or take other appropriate actions against an
infringement of the GSK Trademarks in the Territory. GSK shall have full control
over the conduct of such action, including settlement thereof. XenoPort shall
assist GSK and cooperate in any such action at the other’s reasonable request.
     (c) Recovery. GSK shall [... * ...].
     (d) Cooperation. XenoPort shall provide any necessary assistance and
cooperate in any such litigation concerting the infringement of the GSK
Trademarks at GSK’s reasonable request.
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 51 -



--------------------------------------------------------------------------------



 



ARTICLE XIV
TERM AND TERMINATION
     14.1 Term. This Agreement shall commence on the Effective Date, and unless
terminated earlier as provided in this Article 14, shall continue in full force
and effect on a country-by-country and Product-by-Product basis until [... *
...]. Upon expiration (but not an earlier termination) of this Agreement in each
country of the Territory, GSK shall have a perpetual, non-exclusive, fully
paid-up, royalty free license under the XenoPort Patents and XenoPort Know-How,
and XenoPort Trademarks if GSK exercised the XenoPort Trademarks Option as
provided in Article XIII, in such country to make, have made, use, sell, offer
for sale and import such Product in such country.
     14.2 Breach. Either Party to this Agreement may terminate this Agreement in
the event the other Party shall have materially breached or defaulted in the
performance of any of its material obligations hereunder, and such default shall
have continued for [... * ...] after written notice thereof was provided to the
breaching Party by the non-breaching Party. Any such termination shall become
effective at the end of such [... * ...] unless the breaching Party has cured
any such breach or default prior to the expiration of the [... * ...].
     14.3 Termination For Convenience. GSK may terminate this Agreement in its
entirety for any reason: (a) upon [... * ...] prior written notice to XenoPort
prior to [... * ...]; and (b) upon [... * ...] prior written notice to XenoPort
following [... * ...]; provided that GSK shall not [... * ...].
     14.4 Bankruptcy. Either Party may terminate this Agreement in its entirety
at any time during the Term by giving written notice to the other Party if the
other Party files in any court or agency pursuant to any statute or regulation
of any state or country, a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of the Party or of its assets, or if the other Party is served with an
involuntary petition against it, filed in any insolvency proceeding, and such
petition will not be dismissed with [... * ...] after the filing thereof, or if
the other Party makes a general assignment for the benefit of creditors.
ARTICLE XV
EFFECT OF TERMINATION
     15.1 Accrued Obligations. The expiration or termination of this Agreement
for any reason shall not release either Party from any liability that, at the
time of such expiration or termination, has already accrued to the other Party
or that is attributable to a period prior to such expiration or termination, nor
will any termination of this Agreement preclude either Party from pursuing all
rights and remedies it may have under this Agreement, or at law or in equity,
with respect to breach of this Agreement.
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 52 -



--------------------------------------------------------------------------------



 



          15.2 Rights on Termination by XenoPort for Breach. This Section 15.2
shall apply upon any termination of GSK’s rights under this Agreement in its
entirety pursuant to Section 14.2 or pursuant to Section 14.3.
          (a) Wind-down Period.
          (i) Development. In the event there are any ongoing clinical trials of
any Product in the Territory, at XenoPort’s request, following the date a notice
of termination has been issued pursuant to Section 14.2 or 14.3, GSK agrees to
continue such trials in the normal course until [... * ...].
          (ii) Commercialization. To avoid a disruption in the supply of Product
to patients, if the Agreement is terminated after the First Commercial Sale,
GSK, its Affiliates and its Sublicensees shall continue to distribute the
Product in each country of the Territory for which Marketing Approval therefor
has been obtained, in accordance with the terms and conditions of this
Agreement, until [... * ...] the effective date of any termination of this
Agreement (the “Wind-down Period”); provided that [... * ...]. Notwithstanding
any other provision of this Agreement, during the Wind-down Period, GSK’s and
its Affiliates’ and Sublicensees’ rights with respect to the Compound and the
Products in the Territory shall be non-exclusive and, without limiting the
foregoing, XenoPort shall have the right to engage one or more other
distributor(s) and/or licensee(s) of any Product in all or part of the
Territory. Any Product sold or disposed by GSK in the Territory during the
Wind-down Period shall be subject to applicable payment obligations under
Article 6 above. Within [... * ...], GSK shall notify XenoPort of any quantity
of the Products remaining in GSK’s inventory and XenoPort shall have the option,
upon notice to GSK, to repurchase any such quantities of the Products from GSK
at [... * ...].
          (b) Assignment of Regulatory Filings and Marketing Approvals. At
XenoPort’s option, which shall be exercised by written notice to GSK, and to the
extent permitted under Applicable Law, GSK shall assign or cause to be assigned
to XenoPort or its designee (or to the extent not so assignable, GSK shall take
all reasonable actions to make available to XenoPort or its designee the
benefits of) all Regulatory Filings for all Product in the Territory, including
any such Regulatory Filings made or owned by GSK’s Affiliates and/or
Sublicensees. In each case, unless otherwise required by any Applicable Law, the
foregoing assignment (or availability) shall be made [... * ...] the effective
date of such termination, [... * ...]. In addition, GSK shall promptly provide
to XenoPort a copy of all Data and GSK Know-How pertaining to all Products in
the Territory to the extent not previously provided to XenoPort and XenoPort
shall have the right to use and disclose all Data and GSK Know How pertaining to
such Products following termination of this Agreement.
          (c) Supply. In addition, GSK shall use Commercially Reasonable Efforts
to transition to XenoPort upon XenoPort’s request any arrangement with any
contractor from which GSK had arranged to obtain a supply of the Compound or
Products. In the event that such materials are manufactured by GSK, then, upon
request by XenoPort, GSK shall continue to provide XenoPort with such materials
[... * ...]; provided that XenoPort shall use Commercially Reasonable Efforts to
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 53 -



--------------------------------------------------------------------------------



 



obtain such alternative source as soon as practicable. In addition, GSK shall
promptly provide to XenoPort a copy of all Data pertaining to the manufacture of
the Compound and the Products to the extent not previously provided to XenoPort,
during the Term or pursuant to Section 15.2(b), and XenoPort shall have the
right to use (and authorize the use of) and to disclose all such Data following
termination of this Agreement.
     (d) Transition. Without limiting the foregoing, GSK shall use Commercially
Reasonable Efforts to cooperate with XenoPort and/or its designee to effect a
smooth and orderly transition in the development, sale and ongoing marketing,
promotion and commercialization of the Products in the Territory during the
Wind-down Period. Without limiting the foregoing, GSK shall use Commercially
Reasonable Efforts to conduct in an expeditious manner any activities to be
conducted under this Section 15.2.
     (e) Licenses. Effective as of the date of any notice of termination of this
Agreement pursuant to Section 14.2 or 14.3, to the extent requested by XenoPort,
XenoPort shall have and is hereby granted by GSK a non-exclusive, worldwide
license, with the right to grant sublicenses, under: (i) any Patents owned or
Controlled by GSK that are reasonably necessary, for the purposes of making,
having made, using, developing, importing, offering for sale, selling,
distributing, marketing, promoting and otherwise exploiting the Compound and
Products; and (ii) the GSK Know How to make, have made, use, develop, import,
offer for sale, sell, distribute, market, promote and otherwise exploit the
Compound and Products.
     (f) Royalty Back. In the event of a termination by GSK under Section 14.3
after GSK has obtained a Marketing Approval in a Major Market for a Neuropathic
Pain Indication and commercially launched the Product for such Indication in
such Major Market, XenoPort shall pay to GSK royalties on Net Sales of such
Product by XenoPort, its Affiliates and licenses of such Product, as follows:
(i) if GSK achieved Annual Net Sales for such Product in a calendar year prior
to termination of [... * ...] XenoPort shall pay to GSK a royalty of [... * ...]
of the Net Sales of such Product; and (ii) if GSK achieved Annual Net Sales for
such Product in a calendar year prior to termination of [... * ...], then in
lieu of the royalty specified in (i) above, XenoPort shall pay to GSK a royalty
of [... * ...] of the Net Sales of such Product. Such royalty shall continue for
a period of ten years (10) from the date of such termination, or if longer, on a
country-by-country basis until the expiration of the last XenoPort Patent that
would be infringed by the unlicensed sale of such Product in such country. For
such purposes, the provisions of Sections 1.33, 6.3(c) and 6.4, and of
Article 7, shall apply mutatis mutandis.
     (g) Return of Materials. Within [... * ...] after the end of the Wind-down
Period upon request by XenoPort, GSK shall use Commercially Reasonable Efforts
either return to XenoPort or destroy all tangible items comprising, bearing or
containing trademarks (including the XenoPort Trademarks), trade names, patents,
copyrights, designs, drawings, formulas or other Data, photographs, samples,
literature, sales and promotional aids (“Product Materials”) and all
Confidential Information of XenoPort, that is in GSK’s possession. Effective
upon the end of the Wind-down Period, GSK shall: (i) cease to use all trademarks
and trade names of XenoPort
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 54 -



--------------------------------------------------------------------------------



 



(including the XenoPort Trademarks) in the Territory, and all rights granted to
GSK hereunder with respect to the Compound and all Products in the Territory
shall terminate; and (ii) assign to XenoPort all trademarks and trade names of
XenoPort (including the XenoPort Trademarks).
     (h) Sublicensees. Any contracts with Sublicensees of any Product in the
Territory engaged by GSK other than GSK’s Affiliates shall be assigned to
XenoPort to the extent GSK has the right to do so and XenoPort so requests. In
the event such assignment is not requested by XenoPort or GSK does not have the
right to do so, then the rights of such Sublicensees shall terminate upon
termination of GSK’s rights with respect to the Product in the Territory. GSK
shall contractually require that its Affiliates and such Sublicensees (if not
assigned to XenoPort pursuant to this Section15.2(h)) shall use Commercially
Reasonable Efforts to transition all Products back to XenoPort in the manner set
forth in this Section 15.2 as if such Affiliate or Sublicensee were named
herein.
     (i) Termination of XenoPort’s Rights to Detail the REQUIP™ Products. Within
[... * ...], upon request by GSK, XenoPort shall either return to GSK or destroy
all tangible items comprising, bearing or containing trademarks, trade names,
patents, copyrights, designs, drawings, formulas or photographs, Samples,
literature, and Promotional Materials relating solely to the REQUIP™ Products
(the “REQUIP™ Materials”) and Confidential Information of GSK directed to the
REQUIP™ Products, that is in XenoPort’s possession. Effective [... * ...],
XenoPort shall cease to use all trademarks and trade names of GSK relating
solely to the REQUIP™ Products in the Territory, and all rights granted to
XenoPort hereunder with respect to the REQUIP™ Products in the Territory shall
terminate.
     15.3 Rights Upon Termination for Bankruptcy. Notwithstanding the bankruptcy
of XenoPort, or the impairment of performance by XenoPort of its obligations
under this Agreement as a result of bankruptcy or insolvency of XenoPort, upon
the termination of this Agreement by GSK pursuant to Section 14.4, GSK will be
entitled to retain all rights and licenses granted to GSK by XenoPort under this
Agreement. All rights and licenses granted under or pursuant to this Agreement
by XenoPort to GSK are, and will otherwise be deemed to be, for purposes of
Article 365(n) of the Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Article 101(52) of the Bankruptcy Code. The Parties
agree that GSK, as a licensee of such rights under this Agreement, will retain
and may fully exercise all of its rights and elections under the Bankruptcy
Code. The Parties further agree that, in the event of the commencement of a
bankruptcy proceeding by or against XenoPort under the Bankruptcy Code, GSK will
be entitled to a complete duplicate of (or complete access to, as appropriate)
any such intellectual property and all embodiments of such intellectual
property, and same, if not already in its possession, will be promptly delivered
to GSK (i) upon any such commencement of a bankruptcy proceeding upon written
request therefore by GSK, unless XenoPort elects to continue to perform all of
its obligations under this Agreement, or (ii) if not delivered under (i) above,
upon the rejection of this Agreement by or on behalf of XenoPort upon written
request therefore by GSK.
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 55 -



--------------------------------------------------------------------------------



 



     15.4 Additional Rights. The expiration or termination of this Agreement for
any reason shall not relieve the Parties of any obligation (including any
payments) that accrued prior to such expiration or termination. Further, neither
Party will be precluded from pursuing all rights and remedies that it may have
hereunder at law or in equity with respect to any breach of this Agreement nor
prejudice either Party’s right to obtain performance of any obligation.
     15.5 Survival. Upon the expiration or termination of this Agreement, all
rights and obligations of the Parties under this Agreement shall terminate
except those described in the following provisions: [... * ...] In addition: (a)
[... * ...] and (b) [... * ...] shall survive with respect to [... * ...].
ARTICLE XVI
REPRESENTATIONS, WARRANTIES AND COVENANTS
     16.1 General Representations. Each Party hereby represents and warrants to
the other Party as of the Effective Date as follows:
     (a) Duly Organized. Such Party is a corporation duly organized, validly
existing and is in good standing under the laws of the jurisdiction of its
incorporation, is qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification and failure to have such
would prevent such Party from performing its obligations under this Agreement.
     (b) Due Execution; Binding Agreement. This Agreement is a legal and valid
obligation binding upon such Party and enforceable in accordance with its terms.
The execution, delivery and performance of this Agreement by such Party have
been duly authorized by all necessary corporate action and do not and will not:
(i) require any consent or approval of its stockholders; (ii) to such Party’s
knowledge, violate any Applicable Law, order, writ, judgment, decree,
determination or award of any court, governmental body or administrative or
other agency having jurisdiction over such Party; nor (iii) conflict with, or
constitute a default under, any agreement, instrument or understanding, oral or
written, to which such Party is a party or by which it is bound.
     (c) No Other Affiliates. As of the Effective Date, such Party does not have
any Affiliates that are not Controlled Affiliates.
     16.2 Representations and Warranties of XenoPort. XenoPort represents,
warrants to GSK that, as of the Effective Date:
     (a) it has the full right and authority to grant the rights and licenses as
provided herein;
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 56 -



--------------------------------------------------------------------------------



 



     (b) it has not previously granted any right, license or interest in or to
the XenoPort Patents or XenoPort Trademarks, or any portion thereof, that is in
conflict with the rights or licenses granted to GSK under this Agreement;
     (c) to its knowledge, there are no actual, pending, anticipated, alleged or
threatened actions, suits, claims, interference or governmental investigations
involving the Compound, the XenoPort Patents, the XenoPort Know-How or the
XenoPort Trademarks by or against XenoPort, or any of its Affiliates; provided
that no representation or warranty is made with respect to any Patent rights of
a Third Party of which GSK is aware as of the Effective Date. In particular, to
its best knowledge, there is no pending or threatened product liability action
nor intellectual property right litigation in relation to the Compound;
     (d) subject to Article 19, all necessary consents, approvals and
authorizations of all Regulatory Authorities, other governmental authorities and
other persons or entities required to be obtained by XenoPort in order to enter
into this Agreement have been obtained; to its knowledge, there is no actual,
pending, anticipated, alleged or threatened infringement by a Third Party of any
of the XenoPort Patents, the XenoPort Know-How or the XenoPort Trademarks;
     (e) to its knowledge, none of the issued XenoPort Patents or applications
or registrations for the XenoPort Trademarks are invalid or unenforceable; and
     (f) it has not, up through and including the Effective Date, knowingly
withheld any material information in its possession from GSK in response to
GSK’s reasonable inquiries in connection with GSK’s due diligence relating to
the Compound, this Agreement and the underlying transaction, and to the best of
its knowledge, the information related to the Compound that XenoPort has
provided to GSK prior to the Effective Date is up-to-date and accurate in all
material respects.
     16.3 Representations and Warranties of GSK. GSK represents and warrants to
XenoPort that, as of the Effective Date:
     (a) it has the full right and authority to grant the rights granted herein;
     (b) subject to Article 19, all necessary consents, approvals and
authorizations of all Regulatory Authorities, other governmental authorities and
other persons or entities required to be obtained by GSK in order to enter into
this Agreement have been obtained; and
     (c) GSK does not have any knowledge that any of XenoPort’s representations
and warranties set forth in Sections 16.1 and 16.2 above are inaccurate.
     16.4 DISCLAIMER. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND
EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 57 -



--------------------------------------------------------------------------------



 



PARTICULAR PURPOSE, NONINFRINGEMENT OR VALIDITY OF ANY PATENTS ISSUED OR
PENDING.
ARTICLE XVII
INDEMNIFICATION
     17.1 Indemnification of XenoPort. GSK shall indemnify and hold harmless
each of XenoPort, its Affiliates and the directors, officers, stockholders and
employees of such entities and the successors and assigns of any of the
foregoing (the “XenoPort Indemnitees”), from and against any and all
liabilities, damages, penalties, fines, costs, expenses (including, reasonable
attorneys’ fees and other expenses of litigation) (“Liabilities”) from any
claims, actions, suits or proceedings brought by a Third Party (a “Third Party
Claim”) incurred by any XenoPort Indemnitee, arising from, or occurring as a
result of: (a) the manufacture, use, marketing, distribution, importation or
sale of any Product by GSK, its Affiliates or Sublicensees in the Territory;
(b) gross negligence or willful misconduct in the conduct of the research and
development activities in the Territory conducted by GSK, or any of its
Affiliates or Sublicensees, related to the Compound and/or any Product; and
(c) any material breach of any representations, warranties or covenants by GSK
in Article 16 above; except to the extent such Third Party Claims fall within
the scope of XenoPort’s indemnification obligations set forth in Section 17.2
below or result from the gross negligence or fault of a XenoPort Indemnitee. In
the event XenoPort exercises the Co-Promotion Option and is Co-Promoting Product
and/or the REQUIP™ Products, GSK’s indemnification obligations set forth in this
Section 17.1 shall [... * ...].
     17.2 Indemnification of GSK. XenoPort shall indemnify and hold harmless
each of GSK, its Affiliates and Sublicensees and the directors, officers and
employees of GSK, its Affiliates and Sublicensees and the successors and assigns
of any of the foregoing (the “GSK Indemnitees”), from and against any and all
Liabilities from any Third Party Claims incurred by any GSK Indemnitee, arising
from, or occurring as a result of (a) gross negligence or willful misconduct in
the conduct of the research and development activities conducted by XenoPort or
its Affiliates related to Compound and/or any Product, (b) the use, marketing,
distribution, or sale of any Product by XenoPort, its Affiliates or Sublicensees
in the Asian Territory, or (c) any material breach of any representations,
warranties or covenants by XenoPort in Article 16 above, except to the extent
such Third Party Claims fall within the scope of GSK’s indemnification
obligations set forth in Section 17.1 above or result from the fault of an GSK
Indemnitee.
     17.3 Procedure. A Party that intends to claim indemnification under this
Article 17 (the “Indemnitee”) shall promptly notify the other Party (the
“Indemnitor”) in writing of the assertion or the commencement of Third Party
Claim and will provide the Indemnitor such information with respect thereto that
the Indemnitor may reasonably request. The Indemnitor shall be entitled to
participate in the defense of any Third Party Claim and, subject to the
limitations set forth in this Section, shall be entitled to control and appoint
lead counsel for such defense, in each case at its expense. If the Indemnitor
shall assume the control of the defense of any Third Party
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 58 -



--------------------------------------------------------------------------------



 



Claim in accordance with the provisions of this Section 17.3, the Indemnitor
shall obtain the prior written consent of the Indemnitee (which shall not be
unreasonably withheld) before entering into any settlement of such Third Party
Claim. The failure to deliver written notice to the Indemnitor within a
reasonable time after the commencement of any action with respect to a Third
Party Claim, if prejudicial to its ability to defend such action, shall relieve
such Indemnitor of any liability to the Indemnitee under this Section 17.3, but
the omission to so deliver written notice to the Indemnitor shall not relieve
the Indemnitor of any liability that it may have to any Indemnitee otherwise
than under this Section 17.3. The Indemnitee under this Section 17.3 shall
cooperate fully with the Indemnitor and its legal representatives in the
investigation of any action with respect to a Third Party Claim covered by this
indemnification.
ARTICLE XVIII
DISPUTE RESOLUTION
     18.1 Dispute Resolution. The Parties agree that with respect to any
disputes that are not within the authority of the ESC, JDC or JCC as provided in
Article 3 (all such disputes that are not within the authority of the ESC, JDC
or JCC would include disputes arising with respect to the interpretation,
enforcement, termination or invalidity of this Agreement, and for the purposes
of this Article 18, each a “Dispute”), the Dispute shall first be presented to
the Chief Executive Officer of XenoPort and the Chief Operating Officer of GSK,
or their respective designees for resolution. If the Chief Executive Officers,
or their respective designees, cannot resolve the Dispute within [... * ...] of
the request to do so, either Party may initiate legal proceedings with respect
thereto. Notwithstanding anything in this Article 18 to the contrary, XenoPort
and GSK shall each have the right to apply to any court of competent
jurisdiction for appropriate interim or provisional relief, as necessary to
protect the rights or property of that Party.
     18.2 Arbitration of Certain Limited Disputes. If: (i) the Parties do not
agree upon: (A) [... * ...]; (ii) there is a dispute as to the interpretation,
enforcement or breach of [... * ...]; or (iii) the Parties otherwise mutually
agree to the resolution of a dispute by binding arbitration; in each case, such
dispute shall, upon written notice of either Party to the other, be resolved by
final, binding arbitration in accordance with the provisions of this
Section 18.2. The arbitration shall be conducted by the Judicial Arbitration and
Mediation Services, Inc. (or any successor entity thereto) (“JAMS”) under its
rules of arbitration then in effect, except as modified in this Agreement. The
arbitration shall be conducted in the English language, by a single arbitrator.
If the Parties are unable to agree on an arbitrator, the arbitrator shall be
selected in accordance with the JAMS rules, or if the JAMS Rules do not provide
for such selection, by the chief executive of JAMS. At his or her election, the
arbitrator may engage an independent expert with experience in the subject
matter of the Dispute to advise the arbitrator.
     (a) With respect to any dispute to be resolved under this Section 18.2, the
Parties and the arbitrator shall use all reasonable efforts to complete any such
arbitration within [... * ...] from the issuance of notice of a referral of any
such dispute to arbitration. The arbitrator shall
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 59 -



--------------------------------------------------------------------------------



 



determine what discovery will be permitted, consistent with the goal of limiting
the cost and time that the Parties must expend for discovery; provided that the
arbitrator shall permit such discovery as he or she deems necessary to permit an
equitable resolution of the Dispute.
     (b) The arbitration under this Section 18.2 with respect to the matter
described in (i) above shall [... * ...] Accordingly, [... * ...] with respect
to [... * ...] the arbitrator shall [... * ...].
     (c) The Parties agree that the decision of the arbitrator shall be the
binding remedy between them regarding the dispute presented to the arbitrator.
Any decision of the arbitrator may be entered in a court of competent
jurisdiction for judicial recognition of the decision and an order of
enforcement. The arbitration proceedings and the decision of the arbitrator
shall not be made public without the joint consent of the Parties and each Party
shall maintain the confidentiality of such proceedings and decision unless each
Party otherwise agrees in writing; provided that either Party may make such
disclosures as are permitted for Confidential Information of the other Party
under Article 11 above.
     (d) Unless otherwise mutually agreed upon by the Parties, the arbitration
proceedings shall be conducted in New York, New York. The Parties agree that
they shall share equally the cost of the arbitration filing and hearing fees,
the cost of the independent expert retained by the arbitrator, and the cost of
the arbitrator and administrative fees of JAMS. Each Party shall bear its own
costs and attorneys’ and witnesses’ fees and associated costs and expenses.
ARTICLE XIX
HART-SCOTT-RODINO
     19.1 HSR Act Compliance. Notwithstanding anything to the contrary in this
Agreement, this Agreement shall be binding upon the Parties as of the Effective
Date; however, the provisions of Articles 2-7 shall not take effect, and
commencement of the collaboration shall not occur, until the HSR Clearance Date.
As used herein, the “HSR Clearance Date” shall mean such time as: (a) the
Parties shall have complied with all applicable requirements of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended the (“HSR
Act”); (b) the waiting period under the HSR Act shall have expired or earlier
been terminated; (c) no judicial or administrative proceeding opposing
consummation of all or any part of this Agreement shall be pending; (d) no
injunction (whether temporary, preliminary or permanent) prohibiting
consummation of the transactions contemplated by this Agreement or any material
portion hereof shall be in effect; and (e) no requirements or conditions shall
have been formally requested or imposed by the DOJ or FTC in connection
therewith that are not reasonably and mutually satisfactory to the Parties
(collectively, the “HSR Conditions”). In the event that the HSR Conditions are
not met within [... * ...], this Agreement shall be null and void.
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 60 -



--------------------------------------------------------------------------------



 



     19.2 HSR Filing. Both Parties shall promptly file following execution of
this Agreement their respective pre-merger notification and report forms with
the Federal Trade Commission (“FTC”) and the Department of Justice (“DOJ”)
pursuant to the HSR Act which forms shall specifically request early termination
of the initial HSR Act waiting period. GSK shall pay the filing fee.
     19.3 Cooperation.
     (a) The Parties shall use their Commercially Reasonable Efforts to obtain
prompt clearance required under the HSR Act for the consummation of this
Agreement and the transactions contemplated hereby and shall keep each other
apprised of the status of any communications with, and any inquiries or requests
for additional information from, the FTC and the DOJ and shall comply promptly
with any such inquiry or request; provided, however, that neither Party shall be
required to consent to the divestiture or other disposition of any of its or its
Affiliates’ assets or to consent to any other structural or conduct remedy, and
each Party and its Affiliates shall have no obligation to contest,
administratively or in court, any ruling, order or other action of the FTC or
DOJ or any third party respecting the transactions contemplated by this
Agreement.
     (b) The Parties hereto commit to instruct their respective counsel to
cooperate with each other and use Commercially Reasonable Efforts to facilitate
and expedite the identification and resolution of any such issues and,
consequently, the expiration of the applicable HSR Act waiting period. Said
Commercially Reasonable Efforts and cooperation include, but are not limited to,
counsel’s undertaking: (i) to keep each other appropriately informed of
communications from and to personnel of the reviewing antitrust authority; and
(ii) to confer with each other regarding appropriate contacts with and response
to personnel of the FTC or DOJ.
ARTICLE XX
GENERAL PROVISIONS
     20.1 Force Majeure. If the performance of any part of this Agreement
(except for any payment obligation under this Agreement) by either Party is
prevented, restricted, interfered with or delayed by reason of force majeure
(including, fire, flood, embargo, power shortage or failure, acts of war,
insurrection, riot, terrorism, strike, lockout or other labor disturbance or
acts of God), the Party so affected shall, upon giving written notice to the
other Party, be excused from such performance to the extent of such prevention,
restriction, interference or delay; provided that the affected Party shall use
its reasonable efforts to avoid or remove such causes of non-performance and
shall continue performance with the utmost dispatch whenever such causes are
removed.
     20.2 Governing Law. This Agreement and all questions regarding its validity
or interpretation, or the breach or performance of this Agreement, shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without reference to conflict of law principles.
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 61 -



--------------------------------------------------------------------------------



 



     20.3 Waiver of Breach. Except as otherwise expressly provided in this
Agreement, any term of this Agreement may be waived only by a written instrument
executed by a duly authorized representative of the Party waiving compliance.
The delay or failure of either Party at any time to require performance of any
provision of this Agreement shall in no manner affect such Party’s rights at a
later time to enforce the same. No waiver by either Party of any condition or
term in any one or more instances shall be construed as a further or continuing
waiver of such condition or term or of another condition or term.
     20.4 Modification. No amendment or modification of any provision of this
Agreement shall be effective unless in writing signed by a duly authorized
representative of each Party. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by a duly authorized representative of each Party.
     20.5 Severability. In the event any provision of this Agreement should be
held invalid, illegal or unenforceable in any jurisdiction, the Parties shall
negotiate in good faith a valid, legal and enforceable substitute provision that
most nearly reflects the original intent of the Parties and all other provisions
of this Agreement shall remain in full force and effect in such jurisdiction.
Such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in any other jurisdiction. In the
event a Party seeks to avoid a provision of this Agreement by asserting that
such provision is invalid, illegal or otherwise unenforceable, the other Party
shall have the right to terminate this Agreement upon [... * ...] prior written
notice to the asserting Party, unless such assertion is eliminated and the
effect of such assertion cured within such [... * ...] period. Any termination
in accordance with the foregoing shall be deemed a termination pursuant to
Section 14.3 if the Party who made the assertion was GSK, and shall be deemed a
termination under Section 14.2 by reason of a breach by XenoPort, if XenoPort is
the Party who made such assertion.
     20.6 Entire Agreement. This Agreement (including the Exhibits attached
hereto) constitutes the entire agreement between the Parties relating to its
subject matter and supersedes all prior or contemporaneous agreements,
understandings or representations, either written or oral, between XenoPort and
GSK with respect to such subject matter.
     20.7 Notices. Unless otherwise agreed by the Parties or specified in this
Agreement, all communications between the Parties relating to, and all written
documentation to be prepared and provided under, this Agreement shall be in the
English language. Any notice required or permitted under this Agreement shall be
in writing in the English language: (a) delivered personally; (b) sent by
registered or certified mail (return receipt requested and postage prepaid);
(c) sent by express courier service providing evidence of receipt, postage
pre-paid where applicable; or (d) sent by facsimile (receipt verified and a copy
promptly sent by another permissible method of providing notice described in
paragraphs (b), (c) or (d) above), to the following addresses of the Parties or
such other address for a Party as may be specified by like notice:
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 62 -



--------------------------------------------------------------------------------



 



     
To XenoPort:
  To GSK:
 
   
XenoPort, Inc.
  Glaxo Group Limited
3410 Central Expressway
  Glaxo Wellcome House, Berkeley Avenue
Santa Clara, CA 95051
  Greenford, Middlesex, UB6 0NN, England
Telephone: (408) 616-7200
  Telephone: 44 20 8 047 4501
Facsimile: (408) 616-7211
  Facsimile: 44 20 8 047 6904
Attention: Secretary
  Attention: Company Secretary
 
   
With a copy to:
  With a copy to:
 
   
Wilson, Sonsini, Goodrich & Rosati
  GlaxoSmithKline
650 Page Mill Road
  709 Swedeland Road
Palo Alto, CA 94304
  P.O. Box 1539
Telephone: (650) 493-9300
  King of Prussia, PA 19406-0939 USA
Facsimile: (650) 493-6811
  Telephone: (610) 270-5397
Attention: Kenneth A. Clark
  Facsimile: (610) 270-5880
 
  Attention : Senior Vice President,
 
  Worldwide Business Development
 
   
 
  and
 
   
 
  GlaxoSmithKline
 
  2301 Renaissance Boulevard
 
  Mailcode RN0220
 
  King of Prussia, PA 19406-2772
 
  Telephone: (610) 787-3626
 
  Facsimile: (610) 787-7084
 
  Attention: Vice President and Associate General
 
  Counsel, Business Development Transactions

     Any notice required or permitted to be given concerning this Agreement
shall be effective upon receipt by the Party to whom it is addressed or within
seven (7) days of dispatch whichever is earlier.
          20.8 Assignment. This Agreement shall not be assignable by either
Party to any Third Party hereto without the written consent of the other Party
hereto; except either Party may assign this Agreement without the other Party’s
consent to an entity that acquires substantially all of the business or assets
of the assigning Party, whether by merger, acquisition or otherwise, provided
that the Party to whom this Agreement is assigned assumes this Agreement in
writing or by operation of law. In addition, either Party shall have the right
to assign this Agreement to an
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 63 -



--------------------------------------------------------------------------------



 



Affiliate upon written notice to the non-assigning Party; provided that the
assigning Party guarantees the performance of this Agreement by such Affiliate;
and further provided that if the non-assigning Party reasonably believes such
assignment could result in material adverse tax consequences to the
non-assigning Party, such assignment shall not be made without the non-assigning
Party’s consent. Subject to the foregoing, this Agreement shall inure to the
benefit of each Party, its successors and permitted assigns. Any assignment of
this Agreement in contravention of this Section 20.8 shall be null and void.
     20.9 No Partnership or Joint Venture. Nothing in this Agreement is
intended, or shall be deemed, to establish a joint venture or partnership
between XenoPort and GSK. Neither Party to this Agreement shall have any express
or implied right or authority to assume or create any obligations on behalf of,
or in the name of, the other Party, or to bind the other Party to any contract,
agreement or undertaking with any Third Party.
     20.10 Interpretation. The captions to the several Articles and Sections of
this Agreement are not a part of this Agreement, but are included for
convenience of reference and shall not affect its meaning or interpretation. In
this Agreement: (a) the word “including” shall be deemed to be followed by the
phrase “without limitation” or like expression; (b) the singular shall include
the plural and vice versa; and (c) masculine, feminine and neuter pronouns and
expressions shall be interchangeable. Each accounting term used herein that is
not specifically defined herein shall have the meaning given to it under
International Generally Accepted Accounting Principles. All references to a
“business day” or “business days” in this Agreement means any day other than a
day which is a Saturday, a Sunday or any day banks are authorized or required to
be closed in the United States or in the United Kingdom.
     20.11 Export Laws. Notwithstanding anything to the contrary contained
herein, all obligations of XenoPort and GSK are subject to prior compliance with
the export regulations of the United States, the European Union or any other
relevant country and such other laws and regulations in effect in the United
States, the European Union or any other relevant country as may be applicable,
and to obtaining all necessary approvals required by the applicable agencies of
the governments of the United States, the countries within the European Union
and any other relevant countries. XenoPort and GSK shall cooperate with each
other and shall provide assistance to the other as reasonably necessary to
obtain any required approvals.
     20.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

- 64 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Development and
Commercialization Agreement as of the date first set forth above.

                  XENOPORT, INC.    
 
           
 
  BY:
NAME:   /s/ Ronald W. Barrett
 
Ronald W. Barrett    
 
  TITLE:   Chief Executive Officer    
 
                GLAXO GROUP LIMITED    
 
           
 
  BY:
NAME:   /s/ JP Garnier
 
JP Garnier    
 
  TITLE:   Chief Executive Officer    

 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.





--------------------------------------------------------------------------------



 



EXHIBIT 1.13
[... * ...]
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.





--------------------------------------------------------------------------------



 



EXHIBIT 1.59
XenoPort Patents
[... * ...]
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.





--------------------------------------------------------------------------------



 



EXHIBIT 1.60
XenoPort Trademarks
[... * ...]
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.





--------------------------------------------------------------------------------



 



EXHIBIT 2.3(b)
Phase I Activities
[... * ...]
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.





--------------------------------------------------------------------------------



 



EXHIBIT 2.3(c)
[... * ...]
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.





--------------------------------------------------------------------------------



 



EXHIBIT 4.1
Initial Development Plan for Restless Legs Syndrome
[... * ...]
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.





--------------------------------------------------------------------------------



 



EXHIBIT 4.1 (contd.)
Initial Development Plan for Neuropathic Pain
[... * ...]
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.





--------------------------------------------------------------------------------



 



EXHIBIT 4.3
Clinical Studies and Activities
[... * ...]
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.





--------------------------------------------------------------------------------



 



EXHIBIT 5
Co-Promotion Agreement Terms
[... * ...]
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.





--------------------------------------------------------------------------------



 



EXHIBIT 6.5
Financial Planning, Accounting and Reporting Methodologies
(Operating Profit or Loss)
This Exhibit 6.5 addresses the financial planning, accounting policies and
procedures to be followed under the Agreement in determining sharing of revenue
and expenses and related share of Operating Profit or Loss in the United States.
Terms not defined in this Exhibit 6.5 shall have the meanings set forth in the
Agreement.
[... * ...]
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.





--------------------------------------------------------------------------------



 



EXHIBIT 10.1
Supply Transition – Technical Transfer Requirements
Documentation and materials to be supplied by XenoPort as part of technical
transfer requirements include, but are not limited to, the follow:
[... * ...]
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.





--------------------------------------------------------------------------------



 



EXHIBIT 11.3
Press Release
(See publicly filed press release.)
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.





--------------------------------------------------------------------------------



 



EXHIBIT 12.2
XenoPort Prosecution and Maintenance
[... * ...]
 

*   Certain Confidential Information Contained In This Document, Marked By
Brackets, Is Filed With The Securities And Exchange Commission Pursuant To
Rule 24b-2 Of The Securities Exchange Act Of 1934, As Amended.

